     Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 1 of 91



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

-------------------------------- x
BOSTON RETIREMENT SYSTEM,        :
Individually and On Behalf of    :
All Others Similarly Situated,   :
                                 :
          Plaintiff,             :
                                 :
               v.                :      Civil No. 3:16-cv-2127(AWT)
                                 :
ALEXION PHARMACEUTICALS, INC.,   :
LEONARD BELL, DAVID L. HALLAL,   :
VIKAS SINHA, DAVID BRENNAN,      :
DAVID J. ANDERSON, LUDWIG N.     :
HANTSON, and CARSTEN THIEL,      :
                                 :
          Defendants.            :
-------------------------------- x

                    RULING ON MOTION TO DISMISS

     Lead Plaintiffs the Public Employee Retirement System of

Idaho and Erste-Sparinvest Kapitalanlagegesellschaft mbH bring

this action, under Section 10(b) of the U.S. Securities Exchange

Act of 1934 (the “Exchange Act”) and Securities and Exchange

Commission (“SEC”) Rule 10b-5 promulgated thereunder, on behalf

of themselves and all others similarly situated (collectively,

the “Plaintiffs”) who purchased or otherwise acquired the

publicly traded common stock of Alexion Pharmaceuticals, Inc.

(“Alexion”) between January 30, 2014 and May 26, 2017 (the

“Class Period”), subject to certain exclusions. They assert the

following claims against Alexion and seven of its current and

former executives (the “Individual Defendants”, with Alexion and
     Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 2 of 91



the Individual Defendants being referred to collectively as the

“Defendants”): in Count I, a claim against the Defendants for

violation of the Exchange Act and SEC Rule 10b-5; in Count II, a

claim against the Defendants for violation of the Exchange Act

and SEC Rule 10b-5(a) and (c); and in Count III, a claim against

the Individual Defendants for violation of Section 20(a) of the

Exchange Act.    The Defendants move to dismiss the Plaintiffs’

Amended Consolidated Class Action Complaint (the “Amended

Complaint”) pursuant to Federal Rules of Civil Procedure 9(b)

and 12(b)(6), as well as the Private Securities Litigation

Reform Act (“PSLRA”), 15 U.S.C. § 78u-4, et seq.        For the

reasons set forth below, the motion to dismiss is being granted

in part and denied in part.

I.   FACTUAL BACKGROUND

     A.   Alexion’s Business

     Alexion is a Boston, Massachusetts-based pharmaceutical

company that specializes in the development and manufacture of

orphan drugs, i.e., drugs used to treat a disease affecting

fewer than 200,000 people in the United States.        See 42 U.S.C.

§ 287a-1(c).    Until recently, Alexion had only one drug in its

commercial phase, i.e. Soliris.      Soliris treats two rare

diseases: paroxysmal nocturnal hemoglobinuria (PNH) and atypical

hemolytic uremic syndrome (aHUS).       Soliris does not cure

patients who have those diseases, but it reduces the patients’


                                  -2-
     Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 3 of 91



symptoms so that they can live life generally without symptoms.

Soliris is used to treat only about 11,000 people worldwide.

Soliris generated 99% of Alexion’s revenues in 2015.         It costs

between $500,000 and $700,000 per patient per year.

     To raise awareness about Soliris and its ability to assist

patients with the rare diseases PNH and aHUS, Alexion engaged in

disease-education programs with doctors and laboratories who

knew very little about the diseases and how they affected

patients, how to test for them and how to treat patients.

Alexion disclosed that it “partner[ed] with medical experts” to

help present “[s]trong scientific evidence” to “[o]vercome

misperceptions” and to “[r]aise awareness of morbidities [and]

mortality.”   (Defs.’ Mem. of Law Supp. Mot. to Dismiss Am.

Consolidated Class Action Compl. (“Defs.’ Mem.”), Ex. 1, at 17,

ECF No. 130-1.)   Alexion also disclosed that it “[d]eveloped lab

partnerships” to “[o]ptimize routine testing” for PNH and aHUS.

(Id., Ex. 3, at 5.)

     Alexion also engaged with patients to increase awareness

and provide them with support.     Alexion disclosed that it

educated patients about the risks of PNH and aHUS, as well as

that it has “financially supported non-profit organizations

which assist patients in accessing treatment for PNH and aHUS,”

including “patients whose insurance coverage leaves them with

prohibitive co-payment amounts or other expensive financial


                                  -3-
        Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 4 of 91



obligations.”      Alexion Pharms., Inc., Annual Report (Form 10-K)

at 29 (Feb. 10, 2014). 1

     B.      The Individual Defendants

     Defendant Leonard Bell (“Bell”) was the principal founder

of Alexion and served as the Chief Executive Officer (“CEO”) of

the company from January 1992 to March 31, 2015.           He also served

as Chairman of Alexion’s Board of Directors from October 2014 to

May 10, 2017.

     Defendant David L. Hallal (“Hallal”) served as Alexion’s

CEO from April 1, 2015, until his resignation on December 12,

2016.     From November 2012 through March 2015, Hallal served as

Alexion’s Chief Commercial Officer (“CCO”).           He held other

senior management positions in the company prior to November

2012.

     Defendant Vikas Sinha (“Sinha”) served at all relevant

times as Alexion’s Chief Financial Officer (“CFO”) and Executive

Vice President, until his resignation on December 12, 2016.

     Defendant David Brennan (“Brennan”) served as Alexion’s

interim CEO from December 12, 2016 until March 27, 2017.

     Defendant David J. Anderson (“Anderson”) served as

Alexion’s CFO beginning on December 12, 2016.           On May 23, 2017,




     1 The court may take judicial notice of SEC filings. See In
re Morgan Stanley Info. Fund Sec. Litig., 592 F.3d 347, 354 n.5
(2d Cir. 2010).


                                     -4-
     Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 5 of 91



he resigned from that position, but stayed on until his

replacement took over in July 2017.

     Defendant Ludwig N. Hantson (“Hantson”) has served as

Alexion’s CEO since March 27, 2017, when the Board of Directors

approved him to replace interim CEO Brennan.

     Defendant Carsten Thiel (“Thiel”) served as Alexion’s CCO

from September 2015 until June 1, 2017.

     C.   The Plaintiffs’ Allegations of Illegal and Unethical
          Practices

     According to the Plaintiffs, the disclosures made by the

Defendants about Alexion’s business model told only part of the

story of Soliris’s financial success.       The Plaintiffs allege

that Alexion grew its sales of Soliris through illegal and

unethical practices, which included pressuring or frightening

patients to begin or continue treatment with Soliris;

misappropriating patients’ confidential personal health

information in violation of the Health Insurance Portability and

Accountability Act of 1996 (“HIPAA”); and funneling illegal

kickbacks through charities in violation of 42 U.S.C. § 1320a-7b

(the “Anti-Kickback Statute”).     These allegations are based on a

May 24, 2017 Bloomberg article regarding the company’s practices

and interviews with confidential witnesses who worked in various

positions at Alexion.




                                  -5-
     Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 6 of 91



                 Sales practices

     The Plaintiffs allege that Alexion violated industry

standards and ethical codes when it used high-pressure sales

practices to get patients to start or continue using Soliris.

Alexion had an internal policy, pushed by Bell, that the company

should “own every PNH patient in the world.”        (Am. Consolidated

Class Action Compl. (“A.C.” or “Amended Complaint”) ¶ 123, ECF

No. 121.)    Alexion executives provided company-payroll nurses

with scripts that instructed them to inform patients that they

were “going to die” if they stopped taking Soliris.         (Id.

¶ 124.)    Nurses were also instructed to “plant a seed that maybe

[the patient’s] doctor isn’t doing the best thing for” the

patient.    (Id. ¶ 130).   One Soliris patient stated that she

“felt like they were scaring [her].”      (Id. ¶ 134).     According to

the Plaintiffs, Bell and Hallal were involved in meetings in

which these sales tactics were discussed, including meetings

where nurses were required to “literally justify [to Bell and

Hallal] every single patient that stopped taking Soliris.”             (Id.

¶ 121.)

     Industry standards and ethical codes were allegedly

violated by these sales practices.       First, the Plaintiffs allege

that Alexion violated the Department of Health and Human

Services Office of Inspector General’s guidelines against

“white-coat” marketing (“OIG Guidelines”), which prohibit using


                                   -6-
     Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 7 of 91



physicians or other health care professionals to market items

and services to patients.     Second, the Plaintiffs allege that

Alexion violated the Pharmaceutical Research and Manufacturers

of America (“PhRMA”) Code, 2 which requires pharmaceutical company

representatives to “act with the highest degree of

professionalism and integrity” when engaging with medical

personnel.   (A.C. ¶ 85.)   Third, they allege that the company’s

practices also violated the Code of Ethics for Nurses, which

requires that nurses engage in “[h]onest discussions” with

patients, and that nurses “identify, and wherever possible,

avoid conflicts of interest,” and disclose those conflicts to

relevant parties.    (Id. ¶ 88.)

                Relationships with partner labs

     The Plaintiffs allege that, in order to locate patients

suffering from PNH and aHUS, Alexion developed partnerships with

laboratories around the country and used them to engage in

illegal practices.    They allege that Alexion failed to disclose

that it provided partner labs with a reagent to test for PNH

free of charge, and in exchange, the partner labs would provide

Alexion with copies of the patients’ test results.         These

results included confidential patient information that could not




     2 Connecticut law requires pharmaceutical manufacturers to
adopt the PhRMA Code or something consistent with it. See Conn.
Gen. Stat. § 21a-70e. Alexion adopted the PhRMA Code.


                                   -7-
     Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 8 of 91



be disclosed without express patient authorization pursuant to

HIPAA and the regulations promulgated thereunder.        See, e.g., 45

C.F.R. § 164.508(a)(3).    The test results, which included

several identifying details, were then sent to Alexion’s sales

team, which would “descend[] on the doctor” to encourage

prescribing Soliris.    (A.C. ¶ 141.)    A confidential witness

stated that nurses were directed by Alexion executives to have

patient testing done at the partner labs rather than hospitals,

because Alexion would not obtain the test results from the

hospitals.

     A confidential witness stated that Bell and Hallal “were

involved in making deals with [p]artner [l]abs.”        (Id. ¶ 139.)

Another confidential witness corroborated this, stating that

Bell and Hallal “knew of all of the patients who had tested

positive for PNH through information provided from [p]artner

[l]abs.”   (Id. ¶ 145.)   The Plaintiffs also allege that

Alexion’s sales team often had meetings during which individual

patient medical information was shared and discussed openly.           In

May 2017, around the time of the Bloomberg article, Alexion

“halted these practices and explained that it was reviewing its

relationship with these labs,” and it later resumed the

relationship only after “clarifying in their contracts with lab

companies what exactly they were doing with the data.”         (Id.

¶ 147.)


                                  -8-
     Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 9 of 91



                Relationships with patient assistance
                organizations

     The Plaintiffs allege that Alexion engaged in relationships

with patient assistance organizations in the United States which

involved illegal conduct.     They allege that Alexion made

donations to certain 501(c)(3) organizations but conditioned

those donations on the funds being used by the organizations

only for co-pays and costs for patients, including Medicare

patients, who were taking Soliris, in contravention of federal

anti-kickback laws.    Alexion allegedly had a “‘general practice

of not permitting Medicare patients to participate in its free

drug program, which was open to other financially needy

patients’ but instead ‘referred Medicare patients prescribed

Soliris to [Patient Services, INC. (“PSI”)]’ so that it could

‘generate revenue from Medicare.’”      (A.C. ¶ 152.)    A

confidential witness stated that there were often situations in

which a nurse would tell Alexion’s staff in charge of donations

the specific amounts needed by a certain patient, and then a

donation in that amount would be made to a patient assistance

organization to cover those costs.      A confidential witness was

personally involved in a meeting, attended by Bell and Hallal,

during which it was discussed that Alexion was matching its

donations to those organizations to whatever the patient needed.




                                  -9-
     Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 10 of 91



This practice was ended in 2017 after the departures of Hallal

and Sinha.

     The Plaintiffs also allege that Alexion engaged in an

illegal scheme with a patient assistance organization in Brazil.

That organization would allow an Alexion manager to review

patient files to determine whether the organization should file

lawsuits on behalf of those patients to obtain government

funding so patients could take Soliris. 3      An outside law firm

commissioned by Alexion to review its practices in Brazil

concluded in a confidential report in December 2014 that this

practice was “unethical.”     (Id. ¶ 161.)

     D.    November 2016 to May 2017

     On November 4, 2016, Alexion abruptly cancelled an

appearance at the Credit Suisse Healthcare Conference, which was

scheduled for November 6-8.     Following that cancellation,

analysts learned that the company’s Form 10-Q filing would be

delayed.   On November 9, 2016, Alexion issued a press release

stating that it would not file its Form 10-Q for the third

quarter on time.    Alexion stated that the Audit and Finance


     3 The Plaintiffs explain the background as follows: “Because
the Brazilian constitution guarantees healthcare for each
citizen and because Alexion has not negotiated with the
government on price, the only way Brazilian citizens can get
access to Soliris is to sue the government. If the citizen’s
lawsuit is successful, the government must pay for the drug
without the usual price negotiations, meaning Alexion receives
the full price of Soliris.” (Id. ¶ 156.)


                                  -10-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 11 of 91



Committee of the Board of Directors was “conducting an

investigation into allegations that recently have been made by a

former employee with respect to the Company’s sales practices of

Soliris.”   (Id. ¶ 174.)   It further stated that the committee

was “investigating whether Company personnel have engaged in

sales practices that were inconsistent with Company policies and

procedures and the related disclosure and other considerations

raised by such practices.”    (Id.)     Analysts became concerned,

and Alexion’s stock price dropped approximately 10.6% in the two

days following the announcement, closing at $113.62 per share.

     In the midst of the investigation, Alexion issued a press

release on December 12, 2016, announcing that Hallal and Sinha

had resigned as CEO and CFO, respectively.       Brennan took over as

interim CEO, and Anderson took over as CFO.       The press release

stated that Hallal resigned “for personal reasons” and that

Sinha resigned “to pursue other opportunities.”        (Id. ¶ 184.)

Analysts--who speculated that the departures were tied to the

investigation--again became concerned, and Alexion’s stock price

(which had climbed back to $132.07 per share since the November

decline) dropped approximately 16.7% in two trading days,

closing on December 13, 2016 at $110.01 per share.

     On January 4, 2017, Alexion announced the results of the

Audit Committee’s investigation.      The investigation identified a

material weakness in the company’s internal controls, which was


                                 -11-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 12 of 91



caused by senior management not setting an appropriate tone at

the top.    Alexion disclosed that the investigation had uncovered

improper sales practices related to pull-in sales, which

“represented less than 1% of total revenue for 2015.”         (Id.

¶ 191.)    Alexion’s senior executives subsequently repeated, on a

number of occasions, that there was a tone-at-the-top material

weakness.

     On May 8, 2017, it was reported that Alexion’s offices in

São Paulo, Brazil were raided by Brazilian authorities who were

investigating healthcare fraud in the pharmaceutical industry.

A Brazilian publication reported that the Brazilian authorities

were investigating a charitable organization to which Alexion

had donated concerning an alleged criminal scheme that involved

filing fraudulent lawsuits for the purpose of transferring large

amounts of public funds from Brazil’s national health system to

Alexion for Soliris.    The authorities were also investigating

Alexion’s financial contributions to that organization.         After

that news, Alexion’s stock price dropped 3.4% to a closing price

of $124.70 per share.

     Two weeks later, on May 23, 2017, Alexion announced the

departure of more senior managers.      Anderson, who had been CFO

for less than six months, resigned as CFO.       Thiel resigned from

his position as CCO.    Two executive vice presidents also

announced their departures the same day.       After the news of


                                 -12-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 13 of 91



these departures, the stock price dropped 9.3% in one day,

closing at $104.64 per share.

     The next day, Bloomberg published an in-depth article

regarding Alexion’s business practices, which was based on

interviews with more than twenty current and former employees

and a review of more than 2,000 pages of internal documents. The

article discussed Alexion’s sales practices, relationships with

partner laboratories, and relationships with patient assistance

organizations.   After publication of the article, Alexion’s

stock price dropped over 6.5% in two trading days, closing at

$97.90 per share on May 26, 2017.

     On July 6, 2017, reports emerged that Alexion was under

investigation by both the U.S. Department of Health and Human

Services’ Office of Inspector General and the U.S. Attorney’s

Office for the District of Massachusetts with respect to the

company’s support for charities that aid Medicare patients.            In

2019, Alexion announced that it had reached a settlement with

the U.S. Attorney in Massachusetts for $13 million “relating

generally to our support of Patient Services, Inc. (PSI) and

National Organization for Rare Disorders (NORD), 501(c)(3)

organizations that provide financial assistance to Medicare

patients taking drugs sold by Alexion (among other matters).”

(Id. ¶ 224.)   The settlement agreement revealed that the

government’s claims were for violation of the Anti-Kickback


                                 -13-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 14 of 91



Statute, which “prohibits pharmaceutical companies from paying

remuneration to induce Medicare beneficiaries to purchase, or

their physicians to prescribe, drugs that are reimbursed by

Medicare.”    (A.C. ¶ 225.)   The settlement agreement did not

contain any admission of wrongdoing by Alexion or its

executives.

     E.     False and Misleading Statements

     The Plaintiffs allege that numerous false and misleading

statements were made by various Defendants.       They generally fall

into three categories: (1) statements about the reasons for

Alexion’s financial success; (2) statements regarding Alexion’s

compliance with ethical codes; and (3) certifications pursuant

to the Sarbanes-Oxley Act (“SOX”), which certified both that the

company had not identified any material weaknesses in its

financial reporting and that there were no misstatements or

omissions in the SEC filings.

                 Statements 1-20

     The Plaintiffs allege that the Defendants, in describing

quarterly or annual financial results, often attributed

Alexion’s strong revenue growth to “strong rates of patient

identification and rapid treatment initiation with Soliris[,]

[which] continued as in prior quarters, as our disease awareness

and diagnostic programs continued to support optimal patient

care.”    (A.C. ¶ 236 (Hallal during an earnings call on January


                                   -14-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 15 of 91



30, 2014); see id. ¶ 276 (Thiel during an earnings call on

October 29, 2015); id. ¶ 282 (Thiel during an earnings call on

February 3, 2016); id. ¶ 288 (Hallal at the Barclays Global

Health Care Conference on March 16, 2016).)       Hallal also stated

during earnings calls that: “The consistent number of newly

diagnosed patients and continuing uptake of Soliris in PNH

reflects the ongoing positive impact of our disease awareness

and diagnostic initiatives. . . .       [O]ur aHUS disease education

and diagnostic initiatives again resulted in a steady increase

in the number of new patients commencing Soliris therapy.”         Id.

¶ 243 (earnings call on April 24, 2014); see id. ¶ 250 (earnings

call on July 24, 2014); id. ¶ 295 (earnings call on October 27,

2016).)   Additionally, the Defendants generally attributed the

revenue growth to “uptake of Soliris among PNH and aHUS

patients,” (id. ¶ 260 (Sinha during an earnings call on January

29, 2015)), and at other times attributed it to Alexion’s

diagnostic initiatives and advancement of its development

opportunities, (id. ¶ 267 (Hallal during an earnings call on

April 23, 2015); id. 292 (Hallal during an earnings call on July

28, 2016)).

     Alexion also stated in multiple SEC filings, which were all

signed by various Individual Defendants, that its revenue growth

was “largely due to physicians globally requesting Soliris.”

(Id. ¶ 239-240 (February 20, 2014 Form 10-K signed by Bell and


                                 -15-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 16 of 91



Sinha); id. ¶ 246 (April 25, 2014 Form 10-Q signed by Bell and

Sinha); id. ¶ 253 (July 25, 2014 Form 10-Q signed by Bell and

Sinha); id. ¶ 256 (October 24, 2014 Form 10-Q signed by Bell and

Sinha); id. ¶ 263-264 (February 6, 2015 Form 10-K signed by Bell

and Sinha); id. ¶ 270 (April 24, 2015 Form 10-Q signed by Hallal

and Sinha); id. ¶ 272 (July 31, 2015 Form 10-Q signed by Hallal

and Sinha); id. ¶ 279 (November 2, 2015 Form 10-Q signed by

Hallal and Sinha); id. ¶ 285-286 (February 8, 2016 Form 10-K

signed by Hallal and Sinha).)

     The Plaintiffs allege that these statements were misleading

because they put the reasons for Alexion’s success at issue but

did not disclose the full picture, which included the alleged

illegal or unethical sales practices, relationships with partner

labs, and relationships with patient assistance organizations.

     The Plaintiffs also allege that the statement in the

September 30, 2016 Form 10-Q, which was signed by Brennan and

Anderson and filed on January 4, 2017, that “[t]he Audit

Committee Investigation found that senior management applied

pressure on personnel to use pull-in sales to meet targets,” and

that “certain Company personnel engaged in inappropriate

business conduct to realize pull-in sales, as a result of

pressure from senior management,” (id. ¶ 297), was materially

misleading because it failed to disclose the other allegedly




                                 -16-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 17 of 91



illegal sales practices in which Alexion was engaging at that

time.

               Statements 21-22

     The Plaintiffs allege that Alexion’s statements in the code

of conduct published on Alexion’s website and in a March 31,

2016 proxy statement that it “has voluntarily adopted and

complies with the PhRMA Code,” (id. ¶¶ 302, 305), were

materially false or misleading because the Defendants were

engaging in practices which were in violation of the PhRMA Code

at the time those statements were made.

               Statements 23-36 4

     The Plaintiffs allege that the SOX certifications made in

many of Alexion’s Forms 10-Q and 10-K were false or misleading.

Those certifications, each of which was signed by at least two

Defendants, stated the following:

     Based on my knowledge, this report does not contain
     any untrue statement of a material fact or omit to
     state a material fact necessary to make the statements
     made, in light of the circumstances under which such
     statements were made, not misleading with respect to
     the period covered by this report;
      . . . .
     Based on my knowledge, the financial statements, and
     other financial information included in this report,
     fairly present in all material respects the financial
     condition, results of operations and cash flows of the
     registrant as of, and for, the periods presented in
     this report;

     4 Paragraphs 309 through 313 make reference to a total of 14
certifications even though the Amended Complaint refers to
“Misstatements 23-34”. See A.C. caption preceding ¶ 308.


                                 -17-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 18 of 91



     . . . .
     The registrant’s other certifying officer and I have
     disclosed, based on our most recent evaluation of
     internal control over financial reporting, to the
     registrant’s auditors and the audit committee of the
     registrant’s board of directors (or persons performing
     the equivalent functions):
     (a) All significant deficiencies and material
          weaknesses in the design or operation of internal
          control over financial reporting which are
          reasonably likely to adversely affect the
          registrant’s ability to record, process,
          summarize and report financial information; and
     (b) Any fraud, whether or not material, that involves
          management or other employees who have a
          significant role in the registrant’s internal
          control over financial reporting.

Id. ¶ 309 (February 10, 2014 and February 6, 2015 Forms 10-K

signed by Bell and Sinha); see id. ¶ 310 (April 25, 2014, July

25, 2014, and October 24, 2014 Forms 10-Q signed by Bell and

Sinha); id. ¶ 311 (February 8, 2016 Form 10-K signed by Hallal

and Sinha); id. (April 24, 2015, July 31, 2015, November 2,

2015, April 29, 2016, and July 29, 2016 Forms 10-Q signed by

Hallal and Sinha); id. ¶ 312 (February 16, 2017 Form 10-K signed

by Brennan and Anderson); id. (January 4, 2017 Form 10-Q signed

by Brennan and Anderson); id. ¶ 313 (April 27, 2017 form 10-Q

signed by Hantson and Anderson).)       The Plaintiffs allege that

these certifications were false or misleading because: (1) there

were material weaknesses in Alexion’s internal controls over

financial reporting, as found by the Audit Committee’s

investigation regarding pull-in sales; and (2) the Forms in fact




                                 -18-
      Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 19 of 91



contained material misstatements or omissions, in the form of

the alleged false and misleading statements discussed above.

II.   LEGAL STANDARD

      When deciding a motion to dismiss under Rule 12(b)(6), the

court must accept as true all factual allegations in the

complaint and must draw inferences in a light most favorable to

the plaintiff.    Scheuer v. Rhodes, 416 U.S. 232, 236 (1974).

Although a complaint “does not need detailed factual

allegations, a plaintiff’s obligation to provide the ‘grounds’

of his ‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a

cause of action will not do.”       Bell Atlantic Corp. v. Twombly,

550 U.S. 550, 555 (2007) (citing Papasan v. Allain, 478 U.S.

265, 286 (1986)) (on a motion to dismiss, courts “are not bound

to accept as true a legal conclusion couched as a factual

allegation”).    “Nor does a complaint suffice if it tenders naked

assertions devoid of further factual enhancement.”          Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at

557).   “Factual allegations must be enough to raise a right to

relief above the speculative level, on the assumption that all

allegations in the complaint are true (even if doubtful in

fact).”   Twombly, 550 U.S. at 555 (citations omitted).

      However, the plaintiff must plead “only enough facts to

state a claim to relief that is plausible on its face.”           Id. at


                                   -19-
       Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 20 of 91



568.    “The function of a motion to dismiss is ‘merely to assess

the legal feasibility of the complaint, not to assay the weight

of the evidence which might be offered in support thereof.’”

Mytych v. May Dep’t Store Co., 34 F. Supp. 2d 130, 131 (D. Conn.

1999) (quoting Ryder Energy Distribution v. Merrill Lynch

Commodities, Inc., 748 F.2d 774, 779 (2d Cir. 1984)).            “The

issue on a motion to dismiss is not whether the plaintiff will

prevail, but whether the plaintiff is entitled to offer evidence

to support his claims.”       United States v. Yale New Haven Hosp.,

727 F. Supp. 784, 786 (D. Conn. 1990) (citing Scheuer, 416 U.S.

at 232).

       Federal Rule of Civil Procedure 8(a) requires that a

pleading contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.”           Fed. R. Civ.

P. 8(a)(2).     However, allegations of securities fraud pled under

§ 10(b) of the Exchange Act and Rule 10b-5 are subject to the

pleading requirements of Federal Rule of Civil Procedure Rule

9(b).    See Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124,

1127 (2d Cir. 1994).      Rule 9(b) provides: “In alleging fraud or

mistake, a party must state with particularity the circumstances

constituting fraud or mistake. Malice, intent, knowledge, and

other conditions of a person's mind may be alleged generally.”

Fed. R. Civ. P. 9(b).      “[A] complaint making such allegations

must ‘(1) specify the statements that the plaintiff contends


                                    -20-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 21 of 91



were fraudulent, (2) identify the speaker, (3) state where and

when the statements were made, and (4) explain why the

statements were fraudulent.’”     Shields, 25 F.3d at 1127–28

(quoting Mills v. Polar Molecular Corp., 12 F.3d 1170, 1175 (2d

Cir. 1993)).

     Similarly, the PSLRA requires that when a plaintiff claims

that the defendant has made an untrue statement of a material

fact or omitted a material fact necessary to make a statement

not misleading, the plaintiff must “specify each statement

alleged to have been misleading [and] the reason or reasons why

the statement is misleading, and, if an allegation regarding the

statement or omission is made on information and belief, the

complaint shall state with particularity all facts on which that

belief is formed.”   15 U.S.C. § 78u-4(b)(1).      To plead scienter,

the plaintiff must “with respect to each act or omission . . .

state with particularity facts giving rise to a strong inference

that the defendant acted with the required state of mind.”         Id.

§ 78u-4(b)(2).

     In its review of a motion to dismiss for failure to state a

claim, the court may consider “only the facts alleged in the

pleadings, documents attached as exhibits or incorporated by

reference in the pleadings and matters of which judicial notice

may be taken.”   Samuels v. Air Transp. Local 504, 992 F.2d 12,

15 (2d Cir. 1993).   “[I]n some cases, a document not expressly


                                 -21-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 22 of 91



incorporated by reference in the complaint is nevertheless

‘integral’ to the complaint and, accordingly, a fair object of

consideration on a motion to dismiss.      A document is integral to

the complaint ‘where the complaint relies heavily upon its terms

and effect.’”     Goel v. Bunge, Ltd., 820 F.3d 554, 559 (2d Cir.

2016) (quoting Chambers v. Time Warner, Inc., 282 F.3d 147, 153

(2d Cir. 2002)).

III. DISCUSSION

     A.   Count I: Violations of Section 10(b) of the Exchange
          Act and SEC Rule 10b-5(b)

     Section 10(b) of the Exchange Act makes it unlawful to “use

or employ, in connection with the purchase or sale of any

security . . . any manipulative or deceptive device or

contrivance in contravention of such rules and regulations as

the Commission may proscribe.”     15 U.S.C. § 78j(b).     SEC Rule

10b-5(b) promulgated thereunder prohibits any person from

making, in connection with the purchase or sale of any security,

“any untrue statement of a material fact or . . . omit[ting] to

state a material fact necessary in order to make the statements

made, in the light of the circumstances under which they were

made, not misleading.”     17 C.F.R. § 240.10b-5(b).     To establish

a claim under § 10(b) and Rule 10b-5(b), “a plaintiff must prove

(1) a material misrepresentation or omission by the defendant;

(2) scienter; (3) a connection between the misrepresentation or



                                 -22-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 23 of 91



omission and the purchase or sale of a security; (4) reliance

upon the misrepresentation or omission; (5) economic loss; and

(6) loss causation.”   Amgen Inc. v. Conn. Ret. Plan & Tr. Funds,

568 U.S. 455, 460–61 (2013) (quoting Matrixx Initiatives, Inc.

v. Siracusano, 563 U.S. 27, 37-38 (2011)).

     The Defendants argue that the Plaintiffs: (1) did not plead

material false or misleading statements or omissions; (2) did

not adequately plead scienter; (3) did not adequately plead

fraud as to any Individual Defendant; and (4) did not adequately

allege loss causation.

                 Material false or misleading statements or
                 omissions

     Under the PSLRA’s heightened pleading standards, the

Plaintiffs must first “specify each statement alleged to have

been misleading [and] the reason or reasons why the statement is

misleading.”   15 U.S.C. § 78u-4(b)(1).     Second, the Plaintiffs

must allege facts showing that the statements or omissions were

material.

     With respect to the first requirement, “Rule 10b-5

expressly requires an actual statement, one that is either

‘untrue’ outright or ‘misleading’ by virtue of what it omits to

state.”   In re Vivendi, S.A. Sec. Litig., 838 F.3d 223, 239 (2d

Cir. 2016).    Omissions are also actionable: “a complete failure

to make a statement--in other words, a ‘pure omission,’--‘is



                                 -23-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 24 of 91



actionable under the securities laws only when the corporation

is subject to a duty to disclose the omitted facts.’”         Id.

(citations omitted).   But § 10(b) and Rule 10b-5 “do not create

an affirmative duty to disclose any and all material

information,” Matrixx Initiatives, Inc., 563 U.S. at 44--even if

it is information an investor would like to know, In re Time

Warner Inc. Sec. Litig., 9 F.3d 259, 267 (2d Cir. 1993).

     “Pure omissions, of course, must be distinguished from

half-truths--statements that are misleading under the second

prong of Rule 10b-5 by virtue of what they omit to disclose.”

In re Vivendi, 838 F.3d at 239–40 (internal quotation marks

omitted); see also SEC v. Gabelli, 653 F.3d 49, 57 (2d Cir.

2011) (“The law is well settled . . . that so-called half-

truths--literally true statements that create a materially

misleading impression--will support claims for securities

fraud.” (internal quotation marks omitted)), rev’d on other

grounds, 568 U.S. 442 (2013).     “Statements of literal truth ‘can

become, through their context and manner of presentation,

devices which mislead investors.’”      Kleinman v. Elan Corp., 706

F.3d 145, 153 (2d Cir. 2013) (quoting McMahan & Co. v.

Wherehouse Entm’t, Inc., 900 F.2d 576, 579 (2d Cir. 1990)).

“For that reason, the disclosure required by the securities laws

is measured not by literal truth, but by the ability of the

material to accurately inform rather than mislead prospective


                                 -24-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 25 of 91



buyers.”   McMahan, 900 F.2d at 579.     Thus, “[e]ven when there is

no existing independent duty to disclose information, once a

company speaks on an issue or topic, there is a duty to tell the

whole truth.”   Meyer v. Jinkosolar Holdings Co., 761 F.3d 245,

250 (2d Cir. 2014); see also In re Morgan Stanley Info. Fund,

592 F.3d at 366 (noting that when one “makes a disclosure about

a particular topic, whether voluntary or required, the

representation must be complete and accurate” (internal

citations and quotation marks omitted)).

      With respect to the second requirement, the statement or

omission must be material to be actionable.       To be material,

“there must be a substantial likelihood that the disclosure of

the omitted fact would have been viewed by the reasonable

investor as having significantly altered the ‘total mix’ of

information made available.”     Basic Inc. v. Levinson, 485 U.S.

224, 231–32 (1988) (quoting TSC Indus., Inc. v. Northway, Inc.,

426 U.S. 438, 449 (1976)).    “Material facts include those that

affect the probable future of the company and [that] may affect

the desire of investors to buy, sell, or hold the company’s

securities.”    Castellano v. Young & Rubicam, Inc., 257 F.3d 171,

180 (2d Cir. 2001) (internal quotation marks omitted).

     Assessing materiality is “a fact-specific inquiry.”         ECA,

Local 134 IBEW Joint Pension Tr. of Chi. v. JP Morgan Chase Co.,

553 F.3d 187, 197 (2d Cir. 2009).       Thus, “when presented with a


                                 -25-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 26 of 91



Rule 12(b)(6) motion, ‘a complaint may not properly be dismissed

. . . on the ground that the alleged misstatements or omissions

are not material unless they are so obviously unimportant to a

reasonable investor that reasonable minds could not differ on

the question of their importance.’”      Ganino v. Citizens Utils.

Co., 228 F.3d 154, 162 (2d Cir. 2000) (quoting Goldman v.

Belden, 754 F.2d 1059, 1067 (2d Cir. 1985)).       “While each

allegation of fraud must be sufficiently particularized,

allegations of materiality should not be considered in

isolation.”   Manavazian v. Atec Grp., Inc., 160 F. Supp. 2d 468,

478 (E.D.N.Y. 2001).

                  Illegal and Unethical Practices

     The Plaintiffs allege that the Defendants “repeatedly

misled investors by claiming that the source of their impressive

financial results was due to Alexion’s ability to ‘identify new

patients’ through presumably lawful means such as the Company’s

‘disease awareness and diagnostic programs.’”       (A.C. ¶ 163.)

The Plaintiffs allege that these statements “omitted the key

information that Alexion had achieved its results by illegally

pressuring doctors and patients to start or continue Soliris

treatments, obtaining confidential patient information from its

illicit arrangements with [p]artner [l]abs, and funneling

kickbacks to Medicare and Medicaid patients to cover co-pays and

other costs.”   (Id. ¶ 165.)   The Defendants contend that the


                                 -26-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 27 of 91



Amended Complaint fails to identify any materially false or

misleading statements or omissions.

                         Statements or Omissions

     The Plaintiffs point to statements by the Defendants

attributing Alexion’s strong revenue growth to “strong rates of

patient identification and rapid treatment initiation with

Soliris[,] [which] continued as in prior quarters, as our

disease awareness and diagnostic programs continued to support

optimal patient care.”    (Id. ¶ 236; see id. ¶¶ 276, 282, 288;

see also id. ¶ 243, 250, 295 (“The consistent number of newly

diagnosed patients and continuing uptake of Soliris in PNH

reflects the ongoing positive impact of our disease awareness

and diagnostic initiatives. . . .       [O]ur aHUS disease education

and diagnostic initiatives again resulted in a steady increase

in the number of new patients commencing Soliris therapy.”).)

The Defendants stated repeatedly that Alexion’s revenue growth

was “primarily” or “largely due to physicians globally

requesting Soliris.”   (Id. ¶¶ 239-240, 246, 253, 256, 263-264,

270, 272, 279, 285-286.)    The Defendants attributed the revenue

growth to “the increase in uptake of Soliris among PNH and aHUS

patients,” (id. ¶ 260), and to their diagnostic initiatives and

the advancement of their development opportunities, (id. ¶ 267,

292 (“The success of our PNH diagnostic initiatives drives our




                                 -27-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 28 of 91



steady growth. . . .     [Financial performance reflects, inter

alia,] the advancement of our development opportunities.”)).

     The Plaintiffs allege that these statements were misleading

to investors because the Defendants “failed to disclose that the

key drivers of those [financial] results were instead

attributable to Alexion’s use of illegal sales tactics, caused

by senior management’s failure to set an appropriate ‘tone at

the top.’”   (Id. ¶ 237.)    The Plaintiffs allege that because the

Defendants “raised the issue of the cause of the Company’s

success, [they] had a duty to disclose information concerning

the source of its success.”     (Id. ¶ 237.)    The Plaintiffs allege

that the “Defendants made a series of misrepresentations

concerning sales of Soliris, in which they misled investors

concerning the Company’s strategy for marketing its lifeblood

drug, while intentionally omitting crucial details about the

illegal practices that were artificially propping up those

sales.”   (Id. ¶ 232.)

     The Defendants contend that they were under no obligation

to disclose the information the Plaintiffs allege was

intentionally omitted.     First, they argue that they accurately

disclosed their financial results and that is dispositive.

Second, they argue that their disclosures were adequate because:

(1) the disclosures made during the Class Period about Alexion’s

sales practices, including disease-awareness programs,


                                 -28-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 29 of 91



diagnostic initiatives, and patient assistance efforts, were

sufficient to put investors on notice of the sales practices

alleged in the Amended Complaint; (2) they had no obligation to

paint Alexion’s sales practices in a pejorative light; and (3)

they had no obligation to disclose uncharged conduct.

     With respect to the Defendants’ disclosures of Alexion’s

financial results, it is true that “[a] company’s misleading

statements about the sources of its revenue do not make the

company’s statements of the revenue figures misleading.”         In re

VEON Ltd. Sec. Litig., No. 15-cv-08672 (ALC), 2017 WL 4162342,

at *6 (S.D.N.Y. Sep. 19, 2017) (quoting In re Marsh & McLennan

Cos. Sec. Litig., 501 F. Supp. 2d 452, 470 (S.D.N.Y. 2006)).

But the Plaintiffs do not contend that Alexion’s financial

results were not accurate.    Rather, the Plaintiffs contend that

statements made by the Defendants about the reasons for those

financial results were misleading because the Defendants failed

to disclose that illegal and unethical sales practices were key

drivers of Alexion’s financial success.      (See A.C. ¶ 236-237.)

“[S]tatements that put the source of the [accurately reported]

revenue at issue may be actionable if they fail to disclose the

impropriety of the source.”    Doubleline Capital LP v. Odebrecht

Fin., Ltd., 323 F. Supp. 3d 393, 442 (S.D.N.Y. 2018); see, e.g.,

Ontario Teachers’ Pension Plan Bd. v. Teva Pharm. Indus. Ltd.,

No. 3:17-CV-558 (SRU), 2019 WL 4674839, at *19 (D. Conn. Sept.


                                 -29-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 30 of 91



25, 2019); Gagnon v. Alkermes PLC, 368 F. Supp. 3d 750, 769

(S.D.N.Y. 2019); In re Grupo Televisa Sec. Litig., 368

F. Supp. 3d 711, 721 (S.D.N.Y. 2019); In re Gentiva Sec. Litig.,

932 F. Supp. 2d 352, 369 (E.D.N.Y. 2013).       So although the

financial statements are not actionable, § 10(b) liability may

rest on the “misleading statements themselves.”        In re VEON,

2017 WL 4162342, at *6 (quoting In re Marsh & McLennan, 501

F. Supp. 2d at 470).

     Courts in this circuit have found that statements which

speak specifically about the source of a company’s financial or

other success are misleading when they fail to disclose illegal

or unethical conduct that is a source of that success.         Such

statements must be closely related to a source of success

alleged to have been bolstered by the illicit conduct.         Thus, a

statement that is “nothing more than a narrative restatement of

accurate financial reporting . . . is not, without more,

actionable.”   In re VEON, 2017 WL 4162342, at *6.       For example,

statements by a broadband provider reporting an increased

customer base and revenue stream in Uzbekistan were found to be

not actionable, but statements that specifically asserted that

“sales and marketing efforts” in Uzbekistan drove that increased

customer base were actionable because the company failed to

disclose the Uzbek bribery scheme that supported those efforts.

Id.; see also In re Virtus Inv. Partners, Inc., 195 F. Supp. 3d


                                 -30-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 31 of 91



528, 537 (S.D.N.Y. 2016) (statements that revenue growth was

due, in part, to “portfolio managers continu[ing] to deliver

strong relative investment performance, and this performance

ha[d] been a key driver of [the company’s] high levels of sales

and net [cash] flows” were misleading, but general statements

about revenues increasing “primarily as a result of an increase

in average assets and an increase in average management fees”

were “too tenuously connected to trigger a duty to disclose”);

In re Par Pharm., Inc. Sec. Litig., 733 F. Supp. 668, 678

(S.D.N.Y. 1990) (general statements about expected revenue were

not actionable, but statements touting ability to receive

expeditious drug approvals were actionable where that ability

was based, in part, on alleged bribery scheme).

     Here, most--but not all--of the alleged misstatements are

sufficiently connected to a source of success alleged to have

been bolstered by illegal and unethical sales practices.         Those

statements in which the Defendants specifically put at issue the

source of Alexion’s revenue growth triggered a duty to disclose

the whole truth.   So statements that Alexion’s revenue growth

was due to “strong rates of patient identification and rapid

treatment initiation with Soliris[,] [which] continued as in

prior quarters, as our disease awareness and diagnostic programs

continued to support optimal patient care” triggered a duty to

disclose all material facts with respect to those programs.


                                 -31-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 32 of 91



(A.C. ¶ 236; see id. ¶¶ 276, 282, 288 (same); see also id.

¶¶ 243, 250, 295 (“The consistent number of newly diagnosed

patients and continuing uptake of Soliris in PNH reflects the

ongoing positive impact of our disease awareness and diagnostic

initiatives. . . .   [O]ur aHUS disease education and diagnostic

initiatives again resulted in a steady increase in the number of

new patients commencing Soliris therapy.”).)       The same is true

for the statements that “[t]he success of our PNH diagnostic

initiatives drives our steady growth,” and that Alexion’s

financial performance reflected, inter alia, “the advancement of

our development opportunities.”     (Id. ¶ 267; see also id. ¶ 292

(“As our commercial team reached more patients during the

quarter, we delivered strong revenue growth. . . .        [W]e

continued to identify and serve a consistently high number of

newly-diagnosed patients globally by executing our PNH

diagnostic initiatives with urgency.”).

     Likewise, the statements that Alexion’s revenue growth was

“largely due to physicians globally requesting Soliris,” (id.

¶¶ 239-240, 246, 253, 256, 263-264, 270, 272, 279, 285-286),

also triggered a duty to disclose that physician requests were

attributable, at least in part, to Alexion’s alleged illegal and

unethical sales practices.    These statements are similar to

those in In re Braskem S.A. Sec. Litig., 246 F. Supp. 3d 731

(S.D.N.Y. 2017).   There, the court found that statements


                                 -32-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 33 of 91



explaining the price the company paid for a particular material

were misleading because “while commenting on [a material’s]

pricing, [the statements] omitted to reveal the--or at least an-

-elephant in the room: that the favorable purchase price that

Braskem secured was substantially due to its bribery of

Petrobras and public officials.”     Id. at 759.    Here, although

the statements discussed the source of Soliris’s financial

success, the Defendants failed to disclose Alexion’s alleged

illegal and unethical sales practices that contributed to the

volume of physician requests.

     In contrast, the statement that Alexion’s revenue growth

was due to “the steady increase in uptake of Soliris among PNH

and aHUS patients in our core territories and newer markets,”

without more, is too general and tenuously connected to trigger

a duty to disclose.    This statement is a mere narrative of

financial results.    Thus, Misstatement 8 (¶ 260) is not

actionable.

     Second, the Defendants argue that their disclosures were

adequate.   They contend that the Bloomberg article and the

confidential witness accounts relied on by the Plaintiffs are

“just negative portrayals of efforts at identifying and treating

PNH and aHUS sufferers that the Company itself has routinely

disclosed.”   (Defs.’ Mem. 25.)    The Defendants argue that their

disclosures were “sufficient to put investors on notice during


                                  -33-
       Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 34 of 91



the class period of Alexion’s sales practices as alleged by the

CWs and in the Bloomberg article,” (id.), because they

“disclosed the core substance of [Alexion’s] practices: intense,

aggressive efforts to identify potential Soliris users,” (id. at

26).

       The factual allegations here establish that the Defendants’

general disclosures with respect to Alexion’s sales practices

were not sufficient to put investors on notice that the alleged

illegal and unethical conduct was occurring.          This case is not

comparable to the cases relied on by the Defendants to support

their argument.      For example, in Abuhamdan v. Blyth, Inc., 9

F. Supp. 3d 175 (D. Conn. 2014), the court rejected the argument

that describing employee turnover as “frequent” was an

insufficient disclosure where the turnover rate was

“extraordinarily high.”       Id. at 198.    The court concluded that

stating that there was “frequent” turnover “was sufficient to

put investors on notice during the class period” that there was

significant turnover.      Id.   That is very different from the

situation here, where Alexion made general statements that it

used disease awareness programs, diagnostic initiatives, and

patient assistance programs to boost sales, but failed to

disclose the allegedly illegal or unethical conduct on which

those programs and initiatives relied.




                                    -34-
     Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 35 of 91



     The Defendants also contend that they had no duty to paint

their business practices in a negative light or to disclose

uncharged conduct.    “[C]ompanies need not depict facts in a

negative or pejorative light or draw negative inferences to have

made adequate disclosures.”     Singh v. Schikan, 106 F. Supp. 3d

439, 448 (S.D.N.Y. 2015).     Courts have found that disclosures

were not misleading where they adequately “disclosed the factual

information,” but simply did “not use the eye-catching or

negative phrasing that plaintiffs would have wished.”          Id.

Thus, “so long as material facts are disclosed or already known,

it is not deceptive to fail to ‘characterize’ those facts with

‘pejorative nouns and adjectives,’ or to fail to verbalize all

adverse inferences expressly.”      In re MGT Capital Invs., Inc.

Sec. Litig., No. 16 CIV. 7415 (NRB), 2018 WL 1224945, at *11

(S.D.N.Y. Feb. 27, 2018) (quoting Klamberg v. Roth, 473 F. Supp.

544, 551 (S.D.N.Y. 1979)); see also In re Sanofi Sec. Litig., 87

F. Supp. 3d 510, 547 (S.D.N.Y. 2015) (finding disclosures

adequate where company, in other places, had extensively

disclosed that medication “presented serious and potentially

fatal side effects,” but simply did not “reproduce a

comprehensive enumeration of adverse events every time they

mentioned [drug’s] safety profile”). 5      In assessing whether a


     5 The Defendants rely on In re Sanofi to argue that their
disclosures put investors on notice of the alleged sales


                                  -35-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 36 of 91



statement is misleading, “[t]he touchstone of the inquiry is not

whether isolated statements within a document were true, but

whether defendants’ representations or omissions, considered

together and in context, would affect the total mix of

information and thereby mislead a reasonable investor regarding

the nature of the securities offered.”      Halperin v. eBanker

USA.COM, Inc., 295 F.3d 352, 357 (2d Cir. 2002).        The same

analysis applies to the Defendant’s argument that they have no

duty to disclose uncharged conduct.      See In re Ramp Corporation

Sec. Litig., 2006 WL 2037913, at *13 (S.D.N.Y. 2006).

     Here, the Defendants’ statements about the general nature

of Alexion’s sales practices were not sufficient to “accurately

inform rather than mislead prospective” investors.        McMahan, 900

F.2d at 579.   Having spoken in detail about what drove Soliris’s

financial success, the Defendants were required to disclose all

material information on that topic.      The claim here is that the

Defendants failed to disclose all of the material facts,

including that the company: (1) engaged in certain unethical,




practices. (Defs.’ Mem. 25.) However, the defendants in Sanofi
disclosed all material facts with respect to the drug’s risk
profile at least once. The plaintiffs there argued that those
defendants’ statements were misleading because they did not re-
list the risks each time they discussed the drug’s risk profile.
In contrast, here the Defendants do not contend that they ever
disclosed the details of their sales tactics or relationships
with doctors, nurses, laboratories, and patient assistance
organizations.


                                 -36-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 37 of 91



high-pressure sales tactics; (2) engaged partner laboratories in

a manner which violated HIPAA and other ethical standards; and

(3) engaged with laboratories and patient assistance

organizations in ways that violated federal anti-kickback laws

and Brazilian laws.   (See A.C. ¶ 237.)     Thus, although the

Defendants were not required to describe their practices in a

pejorative manner, the Defendants were required to disclose--if

material--these facts about the sales practices they repeatedly

touted as driving Alexion’s financial success.       See In re MGT

Capital Invs., 2018 WL 1224945, at *11.

                         Materiality

     To be material, “there must be a substantial likelihood

that the disclosure of the omitted fact would have been viewed

by the reasonable investor as having significantly altered the

‘total mix’ of information made available.”       Basic, 485 U.S. at

231–32 (quoting TSC Indus., 426 U.S. at 449).       “‘The use of a

percentage as a numerical threshold such as 5%, may provide the

basis for a preliminary assumption’ of materiality.”        Hutchison,

647 F.3d at 485 (quoting SEC Staff Accounting Bulletin No. 99,

64 Fed. Reg. at 45,151).    But a “bright line percentage ‘cannot

appropriately be used as a substitute for a full analysis of all

relevant considerations.’”    Id.   “Courts must also consider

qualitative factors, which can turn a quantitatively immaterial

statement into a material misstatement.”       IBEW Local Union No.


                                 -37-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 38 of 91



58 Pension Tr. Fund & Annuity Fund v. Royal Bank of Scot. Grp.,

PLC, 783 F.3d 383, 390 (2d Cir. 2015).      These qualitative

factors include, inter alia, whether the misstatement “concerns

a segment or other portion of the . . . business that has been

identified as playing a significant role in the registrant’s

operations or profitability,” and whether “a known misstatement

may result in a significant positive or negative market

reaction.”   Id. at 391 (quoting 64 Fed. Reg. at 45,152).

Additionally, “when [a court is] presented with a Rule 12(b)(6)

motion, ‘a complaint may not properly be dismissed . . . on the

ground that the alleged misstatements or omissions are not

material unless they are so obviously unimportant to a

reasonable investor that reasonable minds could not differ on

the question of their importance.’”      Ganino, 228 F.3d at 162

(quoting Goldman, 754 F.2d at 1067).

     Here, reasonable minds could differ with respect to the

materiality of the misstatements alleged.       The Defendants argue

that “Plaintiffs have not offered factual allegations to support

that Alexion’s conduct was a material source of Alexion’s

success...Indeed, there is nothing in the [Amended Complaint] to

support what impact (if any) the allegedly ‘illegal’ conduct had

on Alexion’s performance.” (Defs.’ Mem. 27.)(emphasis in

original). But the plaintiffs have adequately alleged

materiality based on qualitative factors.


                                 -38-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 39 of 91



     Courts in this circuit have often looked at allegations of

internal fraud and potential criminal activity within a company

as qualitatively material regardless of the impact of such

conduct on the company’s financial performance. See, e.g., Ind.

Pub. Ret. Sys. V. SAIC, Inc., 818 F.3d 85, 96 (2d Cir. 2016)

(undisclosed kickback scheme involving a “single contract out of

SAIC’s more than 10,000 ongoing contracts” that “was worth a

fraction of SAIC’s yearly revenues” was material given company’s

loss of “market opportunity,” “possible exposure to significant

civil and even criminal liability,” and potential impact on

future revenues); In re Electrobras Sec. Litig., 245 F. Supp. 3d

450, 464—66 (concealment of “illicit payments” representing less

than “0.20%” of “total assets,” but which “resulted in serious

criminal   consequences, an overhaul of [the company’s] corporate

governance system, and the replacement of the board of directors

and management,” was material to investors); Villella v. Chem. &

Mining Co. of Chile Inc., 2017 WL 1169629 at *12 (S.D.N.Y. Mar.

28, 2017) (failure to account for bribery payments representing

“0.5%” of “average annual income,” but which resulted in

decrease in stock price, affected the company’s reputation, and

subjected the company to regulatory penalties, was material to

investors); Strougo v. Barclays PLC, 105 F. Supp. 3d 330, 349 &

n.119 (S.D.N.Y. 2015) (alleged misstatements regarding trading

platform that “accounted for 0.1 percent of Barclays PLC’s total


                                 -39-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 40 of 91



revenue,” but which “call into question the integrity of the

company as a whole” by “touting...safety while secretly

encouraging predatory behavior,” were material to investors).

     The plaintiffs maintain that “[h]ere, the serious

repercussions of Defendants’ fraud –– including the departures

of its CEO, two CFOs, its founder and Chairman, its Chief

Compliance Officer, its Chief Commercial Officer, and two

executive vice presidents, ¶ 212, and the DOJ investigation,

which resulted in a $13 million settlement, ¶¶ 223-30 –– are

sufficient at the pleading stage to support the materiality of

the misconduct.” (Pls.’ Mem. of Law in Opp’n. to Defs.’ Mot. To

Dismiss Am. Consolidated Class Action Compl. (“Pls.’ Mem.), at

24-25, ECF No. 142.) The court agrees that the factual

allegations on which the Plaintiffs contention is based are

sufficient to plead materiality based on qualitative factors.

     Moreover, “[a]mong the considerations that may well render

material a quantitatively small misstatement of a financial

statement item” is “whether the misstatement concerns a segment

or other portion of the registrant’s business that has been

identified as playing a significant role in the registrant’s

operations or profitability.”     SEC Staff Accounting Bulletin No.

99, 64 Fed. Reg. at 45,151.    Soliris was, for a significant

portion of the Class Period, Alexion’s only commercial-phase

drug.   The practices surrounding the sale of this product thus


                                 -40-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 41 of 91



played a significant role in Alexion’s operations and

profitability.

     Therefore, the court concludes with respect to this

category of statements that a rational jury could conclude that

there is a substantial likelihood that a reasonable investor

would view disclosure of the omitted facts as having

significantly altered the total mix of information made

available.

                    PhRMA Code Compliance

     The Defendants argue that Misstatements 21 (¶ 302) and 22

(¶ 305), which relate to statements about Alexion’s compliance

with the PhRMA Code, are mere “statements regarding adherence to

ethical standards [and thus] are immaterial and non-actionable.”

(Defs.’ Mem. 30.)    The court agrees.

     “[M]ere[ ] generalizations regarding [Defendants’] business

practices . . . are ‘precisely the type of “puffery” that this

and other circuits have consistently held to be inactionable.’”

City of Brockton Ret. Sys. v. Avon Prods., Inc., No. 11 CIV.

4665 PGG, 2014 WL 4832321, at *15 (S.D.N.Y Sept. 29, 2014)

(quoting ECA & Local 134 IBEW Joint Pension Tr. of Chi. v. JP

Morgan Chase Co., 553 F.3d 187, 206 (2d Cir. 2009)). “Courts in

this Circuit have found . . . general statements proclaiming

compliance with ethical and legal standards[ ] to be non-

material.” Id. (collecting cases).


                                 -41-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 42 of 91



     The Plaintiffs allege that the Defendants “touted Alexion’s

adoption of and compliance with the PhRMA Code” in its 2014 Code

of Ethics, which it published on its website. (A.C. ¶ 302.) They

also allege that Alexion filed a proxy statement referring

investors to a similar representation in its 2015 Code of

Ethics. In each instance the company stated that “Alexion has

voluntarily adopted and complies with the PhRMA Code.” (Id. ¶¶

302, 305.) The Plaintiffs allege that the “statement made in the

2014 Code of Ethics was materially false and misleading when

made because it led the market to believe that Alexion was

currently in compliance with the PhRMA Code, when in fact the

Company routinely and systematically violated these standards

through its illegal sales tactics, caused by senior management’s

failure to set an appropriate tone at the top.”        (Id. ¶ 303; see

also id. ¶ 306 (alleging that “Alexion routinely and

systematically violated those standards through its illegal

sales tactics, caused by senior management’s failure to set an

appropriate tone at the top.”).) The Plaintiffs allege that the

statements were untrue because, “Alexion was in violation of

PhRMA Code § 14, which requires that pharmaceutical company

representatives act with the highest degree of professionalism

and integrity . . . .” (Id. ¶ 304; see also id. ¶ 307). Even if

one assumes arguendo that the representation that had been made

was that Alexion’s representatives act with the highest degree


                                 -42-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 43 of 91



of professionalism and integrity, as opposed to that Alexion has

voluntarily adopted and complies with the PhRMA Code, such a

representation is a mere generalization regarding the

defendant’s business practices. Either version is comparable to

statements found not to be material misstatements because they

were “puffery” in cases such as City of Brockton Retirement

System v. Avon Products, Inc.     No. 11 CIV. 4665 PGG, 2014 WL

4832321, at *13 (S.D.N.Y Sept. 29, 2014) (“The 2004 Ethics Code

states that “‘[o]ne of Avon’s fundamental principles is that its

associates will observe the very highest standards of ethics in

the conduct of Avon’s business, so that even the mere appearance

of impropriety is avoided.’””); ECA & Local 134 IBEW Joint

Pension Tr. of Chi. v. JP Morgan Chase Co., 553 F.3d 187, 205-06

(2d Cir. 2009) (“Plaintiffs allege that JPMC made numerous

misrepresentations regarding its highly disciplined risk

management and its standard-setting reputation for integrity . .

. . Plaintiffs point to statements such as the assertion that

JPMC had risk management processes [that] are highly disciplined

and designed to preserve the integrity of the risk management

process; that it set the standard for integrity; and that it

would continue to reposition and strengthen [its] franchises

with a focus on financial discipline.”)(internal citations and

quotation marks omitted);    In re Gentiva Sec. Litig., 932 F.

Supp. 2d 352, 370 (E.D.N.Y. 2013) (“The Court finds that the


                                 -43-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 44 of 91



descriptions at issue here-that the compliance program was

‘robust’ or ‘best-of-class’ . . . fall ‘into the category of

commonplace statements too general to cause reliance by a

reasonable investor.’”) (quoting In re Wachovia Equity Sec.

Litig., 753 F. Supp. 2d 326, 354 (S.D.N.Y 2011)); In re UBS AG

Sec. Litig., No. 07 Civ. 11225 RJS, 2012 WL 4471265, at *31

(S.D.N.Y Sept. 28, 2012) (general statements “concerning

[defendant’s] compliance with legal and ethical standards” were

mere puffery where defendant did not “assert[] that its

financial success was attributable to its adherence to laws or

to a particular advantage it had over its peer institutions”).

     Citing to Perez v. Higher One Holdings, Inc., 2017 WL

4246775 at *6, the Plaintiffs claim that these statements are

actionable because “[h]ere, as in Perez, Plaintiffs have alleged

that Defendants ‘could not have reasonably believed their own

statements’ that Alexion was complying with the PhRMA Code

because, as multiple CWs have corroborated, Defendants, and in

particular, Bell and Hallal, were personally involved in

directing employees to engage in activities in violation of the

PhRMA Code. See, e.g., ¶¶ 15, 115-18, 121-26.” (Pls.’ Mem. 28.)

However, the language from Perez relied on by the Plaintiffs and

the language in Omnicare, Inc., et al. v. Laborers Dist. Council

Const. Industry Pension Fund et al., 575 U.S. 175 (2015), on

which language in Perez is based, both appear in the context of


                                 -44-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 45 of 91



a discussion of whether plaintiffs had sufficiently pled

falsity. See Omnicare, Inc., 575 U.S. 175, 185-86 (“Accordingly,

liability under § 11’s false-statement provision would follow

(once again, assuming materiality) not only if the speaker did

not hold the belief she professed but also if the supporting

fact she supplied were untrue.”). Here, however, materiality is

what is at issue.

     Therefore, the Defendants’ motion to dismiss is being

granted with respect to statements about compliance with the

PhRMA Code, Misstatements 21 (¶ 302) and 22 (¶ 305).

                    SOX Certifications

     The Plaintiffs allege that Bell, Hallal, Sinha, Brennan,

Anderson, and Hantson signed false and misleading SOX

certifications. The Amended Complaint sets forth two theories as

to why the SOX certifications were false and misleading. The

Plaintiffs quote that portion of the SOX certifications that

relates to Section 302(a)(5) (see A.C. ¶ 309) and then allege

that “there was a material weakness in the Company’s internal

controls over financial reporting . . . .” (A.C. ¶ 314). In

addition, the Plaintiffs quote that portion of the SOX

certifications that relates to Section 302(a)(2) (see A.C. ¶




                                 -45-
     Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 46 of 91



309) 6 and then allege that “contrary to the representation that

the Company’s SEC filings ‘did not contain any untrue statement

of material fact’ or any material omission, the SEC filings to

which these certifications were appended contained numerous

materially false and misleading statements and omissions, as set

forth elsewhere herein.” (A.C. ¶ 317). This second theory is not

addressed in the motion to dismiss.

                          Internal control over financial reporting

     The Plaintiffs allege that “In connection with each

quarterly and annual report Alexion filed with the SEC during

the Class Period, Defendants Bell, Hallal, Sinha, Brennan,

Anderson, and Hantson signed SOX Certifications.” (Compl. ¶

308.) They allege that the SOX certifications contain the

following language: “The registrant’s other certifying officer

and I have disclosed, based on our most recent evaluation of

internal control over financial reporting, to the registrant’s

auditors and the audit committee of the registrant’s board of

directors (or persons performing the equivalent functions): (a)

All significant deficiencies and material weaknesses in the

design or operation of internal control over financial reporting

which are reasonably likely to adversely affect the registrant’s




     6 ¶ 309 also quotes that portion of the SOX certification
that relates to Section 302(a)(3) but there does not appear to a
theory based on that provision.


                                  -46-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 47 of 91



ability to record, process, summarize and report financial

information; and . . . .” (Id. ¶ 309.)

     The Defendants appear to concede that the Form 10-K for the

fiscal year ended December 1, 2015, which was amended in January

2017, was materially false or misleading, but they argue that

“Plaintiffs have not established that SOX certifications

pertaining to any of Alexion’s other securities filings were

materially false or misleading.” (Defs.’ Mem. 32.) However, the

Plaintiffs allege that “On January 4, 2017, Alexion issued a

press release in which it announced that, after investigating

allegations of improper sales tactics, the Company had

identified a material weakness in its internal controls, which

was caused by senior management not setting an appropriate ‘tone

at the top.’” (Comp. ¶ 190.) The Plaintiffs then quote the

relevant portion of the press release, which stated that “the

Company concluded there was a material weakness in its internal

controls over financial reporting that existed as of December

31, 2015 and subsequent quarters, caused by senior management

not setting an appropriate tone at the top for an effective

control environment.” (Id.) Thus, although Alexion amended only

one securities filing, i.e. the Form 10-K for the fiscal year

ended December 1, 2015, the press release stated that there was

a material weakness in internal controls over financial

reporting that existed as of December 31, 2015 and subsequent


                                 -47-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 48 of 91



quarters and that it had been caused by senior management not

setting an appropriate tone at the top. Thus, the Plaintiffs’

factual allegations encompass reporting periods related to more

than one securities filing. Because the material weaknesses were

caused by the tone set by senior management, and Bell and Hallal

were senior management at all times during the Class Period that

preceded December 31, 2015, this factual allegation encompasses

the securities filings related to all reporting periods during

the Class Period that ended on or before December 31, 2015.

Because their conduct caused material weaknesses in “subsequent

quarters,” this factual allegation also encompasses all

securities filings made prior to January 4, 2017.

     With respect to securities filings made after the press

release, however, there is no admission by Alexion comparable to

that in the January 4, 2017 press release. The Plaintiffs allege

that the Form 10-Q filed on January 4, 2017 (signed by Brennan

and Anderson), the Form 10-K filed on February 16, 2017 (signed

by Brennan and Anderson), and the Form 10-Q filed on April 27,

2017 (signed by Hantson and Anderson) were materially false and

misleading. The Plaintiffs contend that “while Defendants were

certifying the design and effectiveness of Alexion’s internal

disclosure controls, . . . they were aware, or were deliberately

reckless in not knowing, of the Company’s illegal and unethical

sales practices, including how the Company and its nurses and


                                 -48-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 49 of 91



sales team were violating OIG guidelines, the PhRMA Code, the

Code of Ethics for Nurses, HIPAA, and the Anti-Kickback Statute.

. . .” (Pls.’ Mem. 29.) The Amended Complaint alleges that while

Alexion acknowledged that “the investigation found that senior

management failed to set an appropriate ‘tone at the top’ for

internal controls and senior management failed to reinforce the

need for compliance with the Company’s policies and procedures,

which contributed to the inappropriate sales practices that were

the subject of the investigation . . . the Company continued to

reference only its conduct in pulling in sales in the fourth

quarter of 2015, failing yet again to disclose the full extent

of its improper and illegal sales and marketing conduct.” (A.C.

¶ 195; see also id. ¶ 316 (“The SOX Certifications were also

materially false and misleading because, as new CEO Ludwig

Hantson admitted on an April 27, 2017 earnings call and at a May

16, 2017 Bank of America Merrill Lynch Healthcare Conference,

Alexion’s ‘systems and processes did not keep up pace’ as the

Company grew resulting in the Company’s ‘ma[king] changes in

leadership positions in key countries’ and making ‘significant

changes’ on ‘the processes, marketing and sales practices’

including. . . .”).)

     None of these factual allegations relate to deficiencies or

material weaknesses in the design or operation of internal

controls over financial reporting. Rather, they relate to


                                 -49-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 50 of 91



illegal and unethical sales practices that were also caused by

senior management not setting an appropriate tone at the top.

With respect to these three securities filings, there are no

factual allegations that relate to internal controls over

financial reporting. Thus, the Amended Complaint fails to state

a claim for a material false misleading statement with respect

to the SOX certifications by Brennan and Anderson concerning

internal controls over financial reporting in the Company’s Form

10-K filed on February 16, 2017 and its Form 10-Q filed on

January 4, 2017 and also with respect to the SOX certifications

concerning internal controls over financial reporting signed by

Hantson and Anderson in connection with Alexion’s Form 10-Q

filed on April 27, 2017. See In re PetroChina Company Ltd.

Securities Litigation, 120 F. Supp. 3d 340, 359-60 (S.D.N.Y.

2015) (“Even if PetroChina officials were engaging in bribery,

the SAC does not make any allegations that would imply that the

Company had flawed internal controls over financial reporting.

Therefore, Plaintiffs have not established that the Company’s

statements concerning its internal control over financial

reporting were false.”); In re Braskem S.A. Securities

Litigation, 246 F. Supp. 3d 731, 758 (S.D.N.Y. 2017)

(allegations based on SOX certifications were insufficient

because the complaint “lack[ed] any concrete factual allegations




                                 -50-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 51 of 91



that [the defendant] had deficient internal controls governing

its financial reporting.”)

                         Untrue or misleading statements

     SOX certifications that the securities filings do not

contain any untrue statement of a material fact or any material

omission are actionable when a court concludes that a filing

did, in fact, contain material false or misleading statements.

See In re Glob. Brokerage, Inc. Sec. Litig., No. 1:17-cv-00916-

RA, 2019 WL 1428395, at *14 (S.D.N.Y. Mar. 28, 2019) (“[B]ecause

Plaintiffs have sufficiently alleged that the Company made false

or misleading statements . . . SOX certifications with respect

to these subjects may be actionable.”); In re Banco Bradesco

S.A. Sec. Litig., 277 F. Supp. 3d 600, 655 (S.D.N.Y. 2017)(“To

the extent that the Court finds Plaintiff to adequately have

alleged that Trabuco made any actionable misstatements or

omissions in Bradesco’s Forms 20-F with the requisite scienter

in other portions of this opinion, Plaintiff may proceed both on

any such misstatement or omission and this portion of Trabuco’s

SOX certification.”); In re Ramp Corp. Sec. Litig., No. 05

CIV.6521(DLC), 2006 WL 2037913, at *13 (S.D.N.Y. July 21,

2006)(“The plaintiffs have sufficiently alleged that the Section

302 certification, signed by Brown and attached to the 2004 10-

K, implied that he had complied with the terms of Ramp’s code of

ethics and thus was a misstatement of fact.”) Thus, because the


                                 -51-
     Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 52 of 91



court has concluded that certain filings contained material

misstatements, the SOX certifications pertaining to those

filings are actionable.

                  Scienter

         “To meet the scienter requirements in a 10b-5 action under

the PSLRA, a plaintiff must ‘state with particularity facts

giving rise to a strong inference that the defendant acted with

the required state of mind.’”      Emps.’ Ret. Sys. of Gov’t of the

V.I. v. Blanford, 794 F.3d 297, 305 (2d Cir. 2015) (quoting 15

U.S.C. § 78u-4(b)(2)(A))).      “This ‘state of mind’ requires a

showing ‘of intent to deceive, manipulate, or defraud,’ or

recklessness.”     Id. (citations omitted).     “Moreover, the facts

alleged must support an inference of an intent to defraud the

plaintiffs rather than some other group.”        ECA, 553 F.3d at 198.

     “The plaintiff may satisfy this requirement by alleging

facts (1) showing that the defendants had both motive and

opportunity to commit the fraud or (2) constituting strong

circumstantial evidence of conscious misbehavior or

recklessness.”     ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493

F.3d 87, 99 (2d Cir. 2007). 7    The Plaintiffs can meet that

standard by alleging facts which show that the defendants “(1)

benefitted in a concrete and personal way from the purported


     7 The Plaintiffs appear to have abandoned pleading motive
and opportunity to commit fraud.


                                  -52-
      Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 53 of 91



fraud; (2) engaged in deliberately illegal behavior; (3) knew

facts or had access to information suggesting that their public

statements were not accurate; or (4) failed to check information

they had a duty to monitor.”       Blanford, 794 F.3d at 306 (quoting

ECA, 553 F.3d at 199).

      Conscious misbehavior or recklessness in this context means

“conscious recklessness--i.e., a state of mind approximating

actual intent, and not merely a heightened form of negligence.”

S. Cherry St., LLC v. Hennessee Grp. LLC, 573 F.3d 98, 109 (2d

Cir. 2009) (quoting Novak v. Kasaks, 216 F.3d 300, 312 (2d Cir.

2000)).   What may constitute conscious recklessness in the Rule

10b-5 context is:

      . . . conduct that “at the least is highly
      unreasonable and which represents an extreme departure
      from the standards of ordinary care to the extent that
      the danger was either known to the defendant or so
      obvious that the defendant must have been aware of
      it,” In re Carter-Wallace, Inc. Sec. Litig., 220 F.3d
      36, 39 (2d Cir. 2000) (quoting Rolf [v. Blyth], 570
      F.2d [38,] 47 [(2d Cir. 1978)]); or . . . evidence
      that the “defendants failed to review or check
      information that they had a duty to monitor, or
      ignored obvious signs of fraud,” and hence “should
      have known that they were misrepresenting material
      facts,” Novak, 216 F.3d at 308.

Id.

      A strong inference of scienter “must be more than merely

‘reasonable’ or ‘permissible’--it must be cogent and compelling,

thus strong in light of other explanations.”         Tellabs, Inc. v.

Makor Issues & Rights, Ltd., 551 U.S. 308, 324 (2007).           “To


                                   -53-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 54 of 91



determine whether the plaintiff has alleged facts that give rise

to the requisite ‘strong inference’ of scienter, a court must

consider plausible, nonculpable explanations for the defendant’s

conduct, as well as inferences favoring the plaintiff.”         Id. at

323-24.   Thus, “[a] complaint will survive . . . only if a

reasonable person would deem the inference of scienter cogent

and at least as compelling as any opposing inference one could

draw from the facts alleged.”     Id. at 324.    “[T]he court’s job

is not to scrutinize each allegation in isolation but to assess

all the allegations holistically.”      Id. at 326.    “The inquiry

. . . is whether all of the facts alleged, taken collectively,

give rise to a strong inference of scienter, not whether any

individual allegation, scrutinized in isolation, meets that

standard.”   Id. at 322-23.

      “Both Rule 9(b) and the PSLRA require that ‘[i]n a case

involving multiple defendants, plaintiffs must plead

circumstances providing a factual basis for scienter for each

defendant; guilt by association is impermissible.’”        In re Banco

Bradesco, 277 F. Supp. 3d at 664 (quoting In re DDAVP Direct

Purchaser Antitrust Litig., 585 F.3d 677, 695 (2d Cir. 2009)).

“Where the defendant at issue is a corporation, it is possible

to plead corporate scienter by pleading facts sufficient to

create a strong inference either (1) that ‘someone whose intent

could be imputed to the corporation acted with the requisite


                                 -54-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 55 of 91



scienter’ or (2) that the statements ‘would have been approved

by corporate officials sufficiently knowledgeable about the

company to know’ that those statements were misleading.”

Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797

F.3d 160, 177 (2d Cir. 2015) (quoting Teamsters Local 445

Freight Div. Pension Fund v. Dynex Capital Inc., 531 F.3d 190,

195-96 (2d Cir. 2008)).

     “When making the assessment whether scienter has been

adequately pleaded, it is prudent to keep in mind that the PSLRA

does not require a plaintiff to prove his case in his

complaint.”   Carlson v. Xerox Corp., 392 F. Supp. 2d 267, 287

(D. Conn. 2005) (quoting Arnlund v. Deloitte & Touche LLP, 199

F. Supp. 2d 461, 475 (E.D. Va. 2002)).      A “[p]laintiff generally

must frame the facts respecting the defendant’s mental state

(i.e., the scienter element of the claim) without the benefit of

discovery, and therefore, most often, allegations about a

defendant’s culpable state of mind must be drawn from limited

state of mind evidence augmented by circumstantial facts and

logical inferences.”   Id. (quoting Arnlund, 199 F. Supp. 2d at

475).

                  Alexion, Bell and Hallal

     The Plaintiffs have alleged with particularity facts giving

rise to a strong inference that Alexion, Bell and Hallal acted

with the required state of mind. The Amended Complaint pleads


                                 -55-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 56 of 91



scienter by alleging facts (i) showing that Bell and Hallal knew

facts or had access to information suggesting that their public

statements about the source of Alexion’s strong revenue growth

were misleading; (ii) showing that in December 2014, outside

counsel submitted a confidential report about the company’s

operations in Brazil, which alerted Alexion, Bell and Hallal to

the fact that at least some of Alexion’s sales practices were

unethical and illegal; (iii) with respect to Alexion’s

admissions with respect to the tone at the top; and (iv) with

respect to Hallal’s departure. This strong inference of scienter

is enhanced by factual allegations about the departures of other

Alexion executives and with respect to the core operations

theory.

     “Where the defendant at issue is a corporation, it is

possible to plead corporate scienter by pleading facts

sufficient to create a strong inference either (1) that ‘someone

whose intent could be imputed to the corporation acted with the

requisite scienter’ or (2) that the statements ‘would have been

approved by corporate officials sufficiently knowledgeable about

the company to know’ that those statements were misleading.”

Loreley Fin. (Jersey) No. 3 Ltd., 797 F.3d at 177 (quoting

Teamsters Local 445, 531 F.3d at 195-96).       “There is no

formulaic method or seniority prerequisite for employee scienter

to be imputed to the corporation, but scienter by management-


                                 -56-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 57 of 91



level employees is generally sufficient to attribute scienter to

corporate defendants.”    See In re Moody’s Corp. Sec. Litig., 599

F. Supp. 2d 493, 515-16 (S.D.N.Y. 2009). The Plaintiffs have met

the scienter requirement with respect to Bell and Hallal.         Bell

was Alexion’s CEO early in the class period until Hallal took

over that role after serving as CCO at the beginning of the

class period.   Their scienter may therefore be imputed to

Alexion.

                         Knowledge of facts suggesting that public
                         statements were misleading

     The Plaintiffs assert that the Defendants knew facts or had

access to information suggesting that their public statements

with respect to the source of Soliris’s strong revenue growth

were misleading.    They rely on the accounts of confidential

witnesses who stated that “the improper sales culture, including

the unlawful conduct of nurses and relationships with ‘Partner

Labs,’ as well as the illegal donations to [patient assistance

organizations], were directed by defendants Bell and Hallal.”

(A.C. ¶ 323.)   The illegal and unethical sales practices, the

Plaintiffs allege, were in violation of Alexion’s own policies

and procedures, the PhRMA Code adopted by Alexion, the OIG

Guidelines, the Code of Ethics for Nurses, HIPAA, and the Anti-

Kickback Statute.




                                 -57-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 58 of 91



     With respect to sales practices, Confidential Witness 1

(“CW 1”) stated that Bell, Hallal and other Alexion executives

were personally involved in high-pressure sales tactics, as did

Confidential Witness 3 (“CW 3”), who attributed the high-

pressure tactics to Bell. (Id. ¶¶ 324-325.) At meetings “[l]ed

by Bell, the participants would discuss particular patients by

referring to their physician’s name and specific lab results

related to that patient.” (Id. ¶ 116.) CW 1 stated that

Alexion’s nurses “were faced with quotas, and they were required

to justify to the entire C-Suite, including Hallal, Bell, and

others, each time any of their patients came off Soliris. Nurses

were required to meet with Company executives, including

Defendants Hallal and Bell, on multiple occasions ‘and literally

justify every single patient that stopped’ taking Soliris.” (Id.

¶ 121). “Each nurse would be called into the meetings one at a

time and would have to go through their ‘entire caseload.’ At

these meetings, CW 1, along with the other nurses, would be

required to discuss any stop (i.e., if the patient missed one

dose) and all patients that discontinued treatment altogether.”

(Id.) Confidential Witness 2 (“CW 2”), “another nurse and case

manager in Alexion’s commercial division, confirmed this

practice, noting that prior to Q1 2017 the nurses and case

managers met regularly with Alexion executives, to review

patient stops, restarts, possible starts, and other patient


                                 -58-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 59 of 91



specific situations. . . .” (Id. ¶ 122). “CW 2 recounted that

the pressure tactics that the sales team wanted to be used to

convert patients to Soliris treatment were ‘ridiculous’ and that

CW 2 pushed back because CW 2 had a nursing license to defend.

CW 2 also stated that these conversations with the sales team

made people feel uncomfortable.” (Id.) “CW 2 also explained that

the purpose behind the directives to use pressure tactics was to

meet monthly forecasts of Soliris sales set by C-Suite

executives and specifically Defendant Hallal.” (Id.)

     Confidential Witness 4 (“CW 4”) stated that Alexion

executives “instructed sales personnel to ‘push’ physicians who

had ‘a good clinical reason’ for not putting their patients on

Soliris,” (id. ¶ 118), in contravention of the PhRMA Code and

the OIG Guidelines, which instruct against these practices, (id.

¶ 119). “CW 4 confirmed that Regional Sales Directors met with

Hallal at Regional Sales Meetings at least quarterly and Hallal

put pressure on the directors to execute orders ‘no questions

asked.’ In particular, CW 4 stated that Hallal felt that any

patient that started Soliris treatment needed to be on the

‘therapy for life’ even if the patient’s physicians recommended

stopping treatment.” (Id. ¶ 125.) “Hallal instructed nurses and

other commercial sales personnel to convince physicians to keep

patients on Soliris because ‘it’s a genetic disease.’” (Id.)

Additionally, CW 1 received instructions from Alexion executives


                                 -59-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 60 of 91



to call patients whose doctors refused to continue or start

Soliris treatments, to “plant a seed that maybe [their] doctor

isn’t doing the best thing for [them].”      (Id. ¶ 130).

Confidential Witness 5 (“CW 5”) corroborated this by recounting

being approached by a group of physicians at a conference about

emails from “Alexion’s sales team to those physicians”, which

showed that Alexion’s sales personnel had pressured a patient to

switch doctors because her current doctor would not prescribe

Soliris. (Id. ¶ 131.) CW 5 stated that the conference calls

discussing specific patients “stopped after Hallal and others

were terminated in late 2016.” (Id. ¶ 126.)

     With respect to Alexion’s relationships with partner labs,

CW 1 stated that Bell and Hallal “were involved in making deals

with Partner Labs,” under which the labs provided Alexion “with

copies of the patients’ test results, which included

confidential patient information that, pursuant to HIPAA, could

not be shared without express patient authorization.” (Id.

¶ 139.) But patients and many doctors were unaware of these

arrangements. “According to CW 1, Alexion’s field people

suddenly knew of positive PNH patients before the doctors did.

They began receiving positive PNH tests results by fax, from

which they could easily identify the patients. Alexion’s sales

personnel were then showing up ‘on the doctors’ doorsteps’

before the doctors even received their patients’ results.” (Id.


                                 -60-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 61 of 91



¶ 142.) “CW 1 further explained that the nurses were directed by

Company executives that patients’ tests should only be done by

the Partner Labs, rather than at hospitals, because Alexion was

not able to get results from the hospitals allowing them to

target specific doctors and patients, unlike the relationship

that Alexion had with those labs.” (Id. ¶ 143.)

     CW 4 corroborated this, stating that Bell and Hallal “knew

of all of the patients who had tested positive for PNH through

information provided from Partner Labs.”       (Id. ¶ 145.)    In May

2017, around the time the Bloomberg article was released,

Alexion “halted these practices and explained that it was

reviewing its relationship with these labs,” later resuming the

relationship only after “clarifying in their contracts with lab

companies what exactly they were doing with the data.”         (Id.

¶ 147.)

     With respect to Alexion’s relationships with patient

assistance organizations, CW 1 stated that she was involved in a

“quarterly staff meeting with the Company executives, including

defendants Bell and Hallal, in which it was discussed that

Alexion was matching whatever the patient needed through their

donations.”   (Id. ¶ 149.)   The Plaintiffs allege that Alexion

provided donations to organizations but with strings attached,

including that any patient receiving financial assistance from

them was to be contingent on that patient taking Soliris.


                                 -61-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 62 of 91



     The Plaintiffs also allege facts showing that Hallal made

statements during earnings calls and in SEC filings about the

source of Alexion’s strong revenue growth, and that Bell did so

in SEC filings. “Actively communicating with the public about

this issue demonstrates defendants’ sensitivity to it,” Gauquie

v. Albany Molecular Research, Inc., No. 14CV6637FBSMG, 2016 WL

4007591, at *2 (E.D.N.Y. July 26, 2016), and is “strong

circumstantial evidence that [these defendants] were receiving

some form of specific information” about the subject, City of

Pontiac Gen. Emps.’ Ret. Sys. v. Lockheed Martin Corp., 875

F. Supp. 2d 359, 372 (S.D.N.Y. 2012). See In re Braskem, 246

F. Supp. 3d at 764-65 (scienter adequately alleged where

defendants “were directly involved in the bribery scheme and

therefore had actual knowledge that the . . . statements in [the

company’s] SEC filings were false or misleading”); In re

Sotheby’s Holdings, Inc. Sec. Litig., No. 00 CIV. 1041 (DLC),

2000 WL 1234601, at *8 (S.D.N.Y. Aug. 31, 2000) (scienter

adequately alleged where defendants were “directly involved in

arranging the illegal price-fixing agreement, and . . . each of

them signed 10-Ks that, in light of the illegal agreement, they

knew were false or misleading”).

                         The outside counsel report

     The Plaintiffs allege that the “Defendants knew as early as

late 2014 that the Company’s Brazil operations were unethical,


                                 -62-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 63 of 91



and violated Brazilian law,” because an outside law firm

commissioned by Alexion “informed Alexion of its conclusions in

a December 2014 confidential report.”      (A.C. ¶ 330.)    “Where

plaintiffs contend defendants had access to contrary facts, they

must specifically identify the reports or statements containing

this information.”   Novak, 216 F.3d at 309.      “[A] plaintiff

needs to specify the internal reports, who prepared them and

when, how firm the numbers were or which company officers

reviewed them.”   In re Scholastic, 252 F.3d at 72.

     The Plaintiffs have specifically identified the report by

stating when it was prepared and who prepared it. They have also

described with specificity the conduct in Brazil they allege the

outside law firm concluded was unethical. The Plaintiffs do not,

however, specify which Individual Defendants reviewed the report

prepared by outside counsel.

     “Corporate officers and directors are required to be

attentive and honest, but not omniscient.”       Frazier v.

Vitalworks, Inc., 341 F. Supp. 2d 142, 158 (D. Conn. 2004).

“They are only responsible for revealing those material facts

reasonably available to them.”     Novak, 216 F.3d at 309.

     The Plaintiffs have alleged facts sufficient to support an

inference that the information in the confidential report

submitted by outside counsel was reasonably available to Bell

and Hallal -- as well as to Sinha. The Plaintiffs allege that


                                 -63-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 64 of 91



“[f]or drugmakers to be reimbursed for drugs sold in Brazil,

companies are supposed to negotiate with the government on

price. However, Alexion avoided this step and delayed

registering Soliris in Brazil for years.” (A.C. ¶ 156.) Thus,

“the only way Brazilian citizens can get access to Soliris is to

sue the government.” (Id.) The Plaintiffs allege that Alexion

began funding patient groups, whose lawyers worked on lawsuits

on behalf of patients. They allege that “[i]n 2014 and 2015,

Alexion contributed 1.672 million Brazilian reais (approximately

$500,000)” to one such patient group. (Id. ¶ 158.) The

Plaintiffs allege further that “[s]ince 2010, more than 900

lawsuits for access to Soliris have been filed in Brazil” by

“patient advocacy organizations” and that “Brazil’s health

ministry has paid more than 1.29 billion reais (or approximately

$400 million) to grant access to Soliris through these

lawsuits.” (Id. ¶ 161.) Bell and Hallal (and Sinha) were in the

top senior management roles at Alexion at the time the

confidential report was submitted by outside counsel. Thus, it

is a reasonable inference that those Individual Defendants were

aware of the general nature of the operations in Brazil and the

fact that outside counsel had concluded in their confidential

report that Alexion’s business practices in Brazil were

unethical.




                                 -64-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 65 of 91



                         The tone at the top


     Alexion’s admissions that there was a tone-at-the-top

material weakness for the company also supports an inference of

scienter. With respect to a “tone at the top,” “allegations of

mismanagement will only support a securities fraud claim if they

are coupled with allegations that the defendants were aware, or

recklessly disregarded, that their mismanagement created an

environment in which fraud was occurring.”       In re Hertz Glob.

Holdings, Inc. Sec. Litig., 905 F.3d 106, 119 (3d Cir. 2018).

     The Amended Complaint quotes a statement made by Brennan,

who at that point was Interim CEO, on March 6, 2017 at a

conference with analysts and investors. Brennan stated, inter

alia: “I mean, the biggest issue has been the management

transition, the very quick – the abrupt change in December, and

I would say that I think we were disappointed with the idea that

tone at the top was a material weakness for the Company” (A.C. ¶

197), and “then trying to deal directly with the issue of tone

at the top with the people in the organization to help them

understand in areas where we might have had some pressure to do

some things that were not in accordance with our policies and

procedures that we weren’t going to do that going forward, and

we wanted to create a more open, honest environment and a

culture around that . . . .” (Id.) Brennan’s statement about



                                 -65-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 66 of 91



employees of the company being pressured by people at the top to

do things that were violations of the company’s policies and

procedures sweeps broader than using pull-in sales to meet

targets.

     With respect to pull-in sales, the Plaintiffs quote from

Alexion’s Form 10-Q for the quarter ended September 30, 2016,

where “[i]n discussing the allegations of Alexion’s improper

sales tactics made by a former employee against the Company,

Defendants stated that ‘The Audit Committee Investigation found

that senior management applied pressure on personnel to use

pull-in sales to meet targets,’ and that ‘certain Company

personnel engaged in inappropriate business conduct to realize

pull-in sales, as a result of pressure from senior management.’”

(Id. ¶ 297)(emphasis omitted.)

     These allegations with respect to the tone at the top,

coupled with the specific factual details as to the personal

involvement of Bell and Hallal in high-pressure sales tactics

and pressuring Alexion employees to engage in illegal and

unethical sales practices, support an inference of scienter.

                         Departure of Alexion executives

     The Plaintiffs allege that “the large number of

resignations by key executives of the Company during the Class

Period supports an inference that the Defendants acted with

scienter.” (A.C. ¶ 331.) Hallal resigned as CEO and Sinha


                                 -66-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 67 of 91



resigned as CFO just over a month after the audit committee’s

investigation into pull-in sales was announced in November 2016.

Anderson, who had been appointed as the new CFO to replace

Sinha, resigned less than a year into his tenure in May 2017,

just one day before the Bloomberg article was published.         Thiel,

the CCO, resigned on the same day.

     The Defendants point out that every Alexion executive who

resigned offered a legitimate reason, not related to any fraud,

for his resignation, and that “there are any number of reasons

that an executive might resign, most of which are not related to

fraud.”   In re BISYS Sec. Litig., 397 F. Supp. 2d 430, 446

(S.D.N.Y. 2005).   The Plaintiffs acknowledge that Alexion stated

that Hallal resigned “for personal reasons” and that Sinha

resigned “to pursue other opportunities,” (A.C. ¶ 184), but

contend that this is not the whole truth.

     “Courts . . . have consistently held that an officer’s

resignation, without more, is insufficient to support a strong

inference of scienter.”    Gillis v. QRX Pharma Ltd., 197

F. Supp. 3d 557, 605 (S.D.N.Y. 2016)(citations omitted).         High-

level resignations may, however, “add to the overall pleading of

circumstantial evidence of fraud.”      In re Scottish Re Grp. Sec.

Litig., 524 F. Supp. 2d 370, 394 n.176 (S.D.N.Y. 2007).

Resignations can add to circumstantial evidence of scienter

when, for example, “independent facts indicate that the


                                 -67-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 68 of 91



resignation was somehow tied to the fraud alleged, that the

resignation somehow alerted defendants to the fraud, or that

defendants’ scienter was otherwise evident.”       Glaser v. The9,

Ltd., 772 F. Supp. 2d 573, 598 (S.D.N.Y. 2011).

     Although there could be other explanations for the

resignations of Hallal and Sinha, the Plaintiffs have pled facts

showing Hallal’s direct involvement in the unethical and illegal

sales practices and also showing that the abrupt resignations of

Hallal and Sinha came shortly after the company launched the

internal investigation into sales practices. This makes the

inference that these two resignations were tied to the unethical

and illegal sales practices at least as compelling, at a

minimum, as any opposing inference one could draw from the facts

alleged, particularly when viewed in combination with Brennan’s

statements about the tone at the top. See In re Salix Pharm.,

Ltd., 2016 WL 1629341, at *15 (S.D.N.Y. Apr. 22, 2016)

(“Individual Defendants’ resignations” in the midst of the

“investigations by [the] Audit Committee . . . support a strong

inference of scienter”). Thus, the resignations of Hallal and

Sinha support the inference of scienter with respect to Alexion

and Hallal.

     The Plaintiffs also allege that the company had announced

on March 2, 2017 that Bell would leave his position as Chairman

of the Board and also announced in March 2017 that its Chief


                                 -68-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 69 of 91



Compliance Officer was leaving the company. The inference of

scienter is enhanced with respect to Alexion by these two

resignations in combination with the additional high-level

resignations the Plaintiffs allege were announced by Alexion on

May 23, 2017, which was the day before the Bloomberg article.

“[O]n May 23, 2017, before the market opened, Alexion issued a

press release in which it announced that Defendant Anderson

would resign as CFO at the end of August, after having been

named CFO just months earlier, on December 12, 2016.” (A.C. ¶

209.) The Plaintiffs point out that Anderson had been named the

permanent CFO, not an interim CFO. “Alexion also announced in

the May 23, 2017 press release that its Chief Commercial

Officer, Defendant Carsten Thiel was departing the company,

effective June 1, 2017.” (Id. ¶ 210.) “On May 24, 2017. . . the

day after Alexion’s management shakeup, Bloomberg released an

in-depth exposé disclosing for the first time many of Alexion’s

unlawful sales practices. The May Bloomberg Article provided

specifics about the wide range of tactics Alexion used to

encourage patients to purchase Soliris at times when they did

not need it.” (Id. ¶ 217.)

                         Core operations theory

     The Plaintiffs allege that “Alexion is a ‘one-drug’ company

that relied on sales of Soliris to generate substantially all of

the Company’s sales. Knowledge of Alexion’s sales practices with


                                 -69-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 70 of 91



respect to Soliris -- the Company’s most important product --

can therefore be imputed to the Individual Defendants.” (A.C. ¶

334.) They allege that “sales of Soliris generated more than 99%

of the Company’s revenue in 2015 and more than 90% in 2016.”

(Id. ¶ 8.)

     “Under the core operations theory, a court may infer ‘that

a company and its senior executives have knowledge of

information concerning the core operations of a business,’ such

as ‘events affecting a significant source of income.’”         In re

Supercom Inc. Sec. Litig., No. 15 CIV. 9650 (PGG), 2018 WL

4926442, at *31 (S.D.N.Y. Oct. 10, 2018) (quoting In re Express

Scripts Holding Co. Sec. Litig., No. 16 CIV. 3338 (ER), 2017 WL

3278930, at *18 (S.D.N.Y. Aug. 1, 2017)). “[W]hile allegations

regarding core operations may factor into a court’s holistic

assessment of scienter allegations, they are not independently

sufficient to raise a strong inference of scienter.” In re

Ferrellgas Partners, L.P., Sec. Litig., No. 16 CIV. 7840 (RJS),

2018 WL 2081859, at *19 (S.D.N.Y. Mar. 30, 2018) (internal

quotation marks omitted), aff’d, 764 F. App’x 127 (2d Cir.

2019). Thus, an inference of scienter may be “buttressed by

[p]laintiffs’ ‘core operations’ allegations.”       Okla.

Firefighters Pension & Ret. Sys. v. Lexmark Int’l, Inc., 367

F. Supp. 3d 16, 37 (S.D.N.Y. 2019).




                                 -70-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 71 of 91



     The Plaintiffs clarify in their opposition that they do not

contend that their core operations allegations are independently

sufficient to raise a strong inference of scienter. Rather they

contend that the fact that Soliris was the company’s “most

important product” (A.C. ¶ 334) enhances the strong inference of

scienter. See In re Wachovia Equity Sec. Litig., 753 F. Supp. 2d

326, 353 (S.D.N.Y. 2011) (“‘[C]ore operations’ allegations [can]

constitute supplementary . . . means to plead scienter.”) The

court agrees. However, this analysis applies only to those

Defendants as to whom other indicia of scienter have been

adequately alleged, namely Alexion, Bell and Hallal.

                  The Other Individual Defendants

     The factual allegations as to Sinha are that during an

earnings conference call on January 29, 2015, he attributed

Alexion’s strong growth in revenue to “lawful business factors

and conditions.” (A.C. ¶ 260); he was in one of the top senior

management roles at the time outside counsel submitted the

report about Alexion’s business practices in Brazil, so that

report was reasonably available to him; he signed numerous Form

10-Ks, Form 10-Qs and SOX certifications; and he abruptly

resigned shortly after the company launched the internal

investigation into sales practices. The Plaintiffs’ factual

allegations fall short of constituting strong circumstantial

evidence of conscious misbehavior or recklessness on the part of


                                 -71-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 72 of 91



Sinha because conscious recklessness is “a state of mind

approximating actual intent, and not merely a heightened form of

negligence.”   S. Cherry St., LLC v. Hennessee Grp. LLC, 573 F.3d

98, 109 (2d Cir. 2009) (quoting Novak v. Kasaks, 216 F.3d 300,

312 (2d Cir. 2000)).

     The confidential witnesses state that Bell, Hallal and

other Alexion executives were personally involved in the high-

pressure sales tactics, that Bell and Hallal were involved in

making deals with partner labs, and that the confidential

witnesses attended meetings where company executives including

Bell and Hallal discussed relationships with patient assistance

organizations. None of the allegations with respect to

confidential witnesses names Sinha as an executive who had

involvement with respect to high-pressure sales tactics or was

present at any such meeting. Absent any factual allegations

directly connecting Sinha to the illegal and unethical sales

practices or deals with partner labs or placing him at any of

these meetings, there is not a cogent and compelling strong

inference of scienter. The report submitted by outside counsel

was reasonably available to Sinha when he made the statement on

the earnings conference call on January 29, 2015, and he

abruptly resigned shortly after the company launched the

internal investigation into the sales practices, but there are




                                 -72-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 73 of 91



no facts to show what he knew or what other information he had

access to.

     Nor are there factual allegations that show what Brennan,

Anderson, Hantson and/or Thiel knew or what information any of

them had access to. The Plaintiffs allege that on an earnings

conference call on October 29, 2015 Thiel attributed the strong

growth in Soliris sales “during the third quarter of 2015 to

‘the ongoing success of our diagnostic initiatives’ and ‘our

disease awareness programs.’” (A.C. ¶ 276.) They allege that

Thiel made a comparable statement during an earnings conference

call on February 3, 2016.

     The Plaintiffs allege that Brennan and Anderson signed the

company’s Form 10-Q filed on January 4, 2017 describing pull-in

sales and stating that “these pull-in sales ‘represented less

than 1% of total revenue for 2015,’ amounting to only between

$10 and $17 million.” (Id. ¶ 299.) The Plaintiffs further allege

that “[t]his statement attributing the allegations of improper

sales tactics solely to pull-in sales amounting to less than 1%

of Alexion’s total sales for only one year, materially misled

investors because Defendants failed to disclose the other

illegal sales practices in which they were engaging . . . .”

(Id. ¶ 300.)

     Brennan attended a healthcare conference with analysts and

investors on March 6, 2017 at which he made a statement about


                                 -73-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 74 of 91



Alexion’s tone at the top: “Alexion’s ‘tone at the top,’ which

had created ‘pressure to do some things that were not in

accordance with our policies and procedures.’” (Id. ¶ 196.) The

Plaintiffs allege that “in so admitting, Defendant Brennan

indicated that the conduct already disclosed -— the pull-in

sales -- was the extent of Alexion’s improper conduct, once

again failing to disclose to investors the myriad of other

improper and illegal sales practices that Alexion was employing

and misleadingly suggesting that such conduct was in the past.”

(Id. ¶ 199.) The Plaintiffs also allege that Brennan, Anderson,

Hantson, and Thiel signed a number of SOX Certifications that

were “materially false and misleading when made.” (Id. ¶ 314.)

See also, id. ¶ 315-17. Finally, the Plaintiffs allege that the

day before the Bloomberg article was published, Alexion

announced that a number of executives, including Anderson and

Thiel, would be leaving the company.

     The only other allegations in the Amended Complaint

concerning these Individual Defendants are with respect to the

positions they held and the dates they held those positions.

Absent are factual allegations that create a strong inference

that any of these Individual Defendants knew or must have been

aware that statements being made by Bell and Hallal and on

behalf of Alexion were materially misleading.




                                 -74-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 75 of 91



                Loss causation

     “Loss causation ‘is the causal link between the alleged

misconduct and the economic harm ultimately suffered by the

plaintiff.’”   In re Vivendi, 838 F.3d at 260 (quoting Lentell v.

Merrill Lynch & Co., 396 F.3d 161, 172 (2d Cir. 2005)). “[I]t

cannot ordinarily be said that a drop in the value of a security

is ‘caused’ by the misstatements or omissions made about it, as

opposed to the underlying circumstance that is concealed or

misstated.” Lentell v. Merrill Lynch & Co., 396 F.3d 161, 173

(2d Cir. 2005). Thus, “to establish loss causation, ‘a plaintiff

must allege . . . that the subject of the fraudulent statement

or omission was the cause of the actual loss suffered,’ i.e.,

that the misstatement or omission concealed something from the

market that, when disclosed, negatively affected the value of

the security.” Id. at 173 (quoting Suez Equity Investors, L.P.

v. Toronto-Dominion Bank, 250 F.3d 87, 95 (2d Cir. 2001)). “[A]

plaintiff must show that ‘the loss [was a] foreseeable’ result

of the defendant’s conduct (i.e., the fraud), ‘and that the loss

[was] caused by the materialization of the . . . risk’ concealed

by the defendant’s alleged fraud.”      In re Vivendi, 838 F.3d at

261 (quoting Lentell, 396 F.3d at 173).

     “Put more simply, proof of loss causation requires

demonstrating that ‘the subject of the fraudulent statement or

omission was the cause of the actual loss suffered.’” Id.


                                 -75-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 76 of 91



(emphasis in original) (quoting Suez Equity Investors, 250 F.3d

at 95).   “If that relationship is sufficiently direct, loss

causation is established; but if the connection is attenuated,

or if the plaintiff fails to demonstrate a causal connection

between the content of the alleged misstatements or omissions

and ‘the harm actually suffered, a fraud claim will not lie.”

Lentell, 396 F.3d at 174 (citations and internal quotation marks

omitted).

     “[A] plaintiff can establish loss causation either by

showing a ‘materialization of risk’ or by identifying a

‘corrective disclosure’ that reveals the truth behind the

alleged fraud.” In re Vivendi, 838 F.3d at 261. In In re

Vivendi, the court stated: “our past holdings do not suggest

that ‘corrective disclosure’ and ‘materialization of risk’

create fundamentally different pathways for proving loss

causation, such that a specific corrective disclosure is the

only method by which a plaintiff may prove losses resulting from

the revelation of the truth.” Id. Disclosures and

materializations of risk are not “fundamentally different

pathways for proving loss causation.”      Id.   “Whether the truth

comes out by way of a corrective disclosure describing the

precise fraud inherent in the alleged misstatements, or through

events constructively disclosing the fraud, does not alter the

basic loss-causation calculus.”     Id. at 262.    “[I]t is enough


                                 -76-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 77 of 91



that the loss caused by the alleged fraud results from the

‘relevant truth . . . leak[ing] out.”      Id. at 261 (quoting Dura

Pharms., Inc. v. Broudo, 544 U.S. 336, 342 (2005).

     The Plaintiffs’ burden of pleading loss causation “is not a

heavy one.”   Loreley Fin. (Jersey) No. 3 Ltd., 797 F.3d at 187.

“The complaint must simply give defendants ‘some indication’ of

the actual loss suffered and of a plausible causal link between

that loss and the alleged misrepresentations.”       Id. (quoting

Dura Pharms., 544 U.S. at 347).

     The Plaintiffs allege that the Defendants “engaged in a

course of conduct that artificially inflated the price of

Alexion common stock and operated as a fraud or deceit on Class

Period purchasers of Alexion common stock by failing to disclose

and misrepresenting the inappropriate sales practices. . . .”

(A.C. ¶ 335.)   “As Defendants’ prior misrepresentations and

fraudulent conduct were disclosed and became apparent to the

market, the price of Alexion common stock declined significantly

as the prior artificial inflation came out of the Company’s

stock price.”   (Id.) The Plaintiffs contend that the

“Defendants’ fraud was partially revealed through a series of

incremental disclosures that occurred on November 7, 2016, ¶ 172

(6.94% drop); November 9, 2016, ¶ 179 (10.45% drop); December

12-13, 2016, ¶ 188 (approximately 13% drop); March 6, 2017, ¶

198 (3.1% drop); May 8, 2017, ¶ 207 (3.4% drop); May 23, 2017, ¶


                                 -77-
       Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 78 of 91



214 (9.3% drop); and May 24-26, 2017, ¶ 219 (6.5%).” (Pls.’ Mem.

58.)

       The Plaintiffs point to the following to support loss

causation: the November 7 and 9, 2016 delayed 10-Q filing and

announcement of the audit committee’s investigation; the

December 12, 2016 announcement of the departures of Hallal and

Sinha; the May 8, 2017 revelation of the raid by Brazilian

authorities of Alexion’s São Paolo offices; the May 23, 2017

announcement of the departures of Thiel, Anderson and two other

Alexion senior vice presidents; and the May 24, 2017 Bloomberg

article.

       The Defendants argue that “[t]he speculation regarding the

timing of Alexion’s 10-Q . . . did not constitute a corrective

disclosure because the reports did not explain the basis for the

perceived delay or reveal any aspect of any alleged fraud, as is

required for an announcement to constitute a corrective

disclosure.” (Defs.’ Mem. 63.) With respect to the announcement

of the audit committee’s investigation, they argue that “[t]he

November 9 announcement, which referred broadly to ‘sales

practices’ and ‘related disclosure concerns raised by such

practices’ did not reveal the nature of the fraud that

Plaintiffs allege occurred.” (Id.) With respect to the

announcement of the departures of Hallal and Sinha, the

Defendants maintain that the Plaintiffs “have not pled any facts


                                    -78-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 79 of 91



to link the departures to an alleged fraud, and Hallal’s and

Sinha’s departures were in fact attributed to non-fraudulent

motivations.” (Id. at 64.) As to the revelation of the raid by

the Brazilian authorities, the announcement of the departures of

Thiel, Anderson and two other senior vice presidents and the

Bloomberg article, the Defendants argue that these “purported

corrective disclosures did not reveal any falsity in a prior

statement . . . .” (Id. at 65.) The Defendants also maintain

that the Plaintiffs failed to plead facts connecting the

departures of Anderson and the two other Alexion senior vice

presidents to the alleged fraud and with respect to the

Bloomberg article, that “[s]ince the sales practices discussed

in the article were previously known to the public, the only

‘revelation’ from the article was journalistic spin. The

article, therefore, cannot constitute a corrective disclosure.”

(Id. at 67.)

     However, loss causation may be pleaded by pointing to

“events constructively disclosing the fraud.”       In re Vivendi,

838 F.3d at 262. The Plaintiffs maintain that the “Defendants

concealed their pervasive illegal and unethical sales practices,

and the various risks associated therewith, which included: (a)

an increased threat of governmental scrutiny and/or regulatory

action against the Company; (b) likely adverse findings

resulting from investigations of the questionable practices and


                                 -79-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 80 of 91



the apparent violations of applicable Company policy; (c)

probable personnel changes given senior management’s complicity

in the sales-related misconduct; and (d) the existence of a

damaging ‘Tone at the Top.’” (Pls.’ Mem. 59-60.) The Plaintiffs

argue that “[t]hose risks began to emerge with the delayed

filing of the required SEC report -– and materialized further

just days later when Alexion announced in a press release that

it had undertaken to ‘investigat[e] allegations made by a former

employee about sales practices of Soliris’ and further that “the

Audit and Finance Committee [was] investigating whether Company

personnel . . . engaged in sales practices that were

inconsistent with Company policies and procedures and the

related disclosure and other considerations raised by such

practices.” (Id. at 60.) The Plaintiffs’ argument is supported

by the factual allegations in the Amended Complaint.

     Also, the corrective disclosures or materializations

alleged need not be “a ‘mirror image’ tantamount to a confession

of fraud.”   Freudenberg v. E*Trade Fin. Corp., 712 F. Supp. 2d

171, 202 (S.D.N.Y. 2010). Additionally, with respect to the

departures of Thiel, Anderson and the other two Alexion senior

vice presidents, the Plaintiffs provide detailed facts in

support of their allegation that “[a]nalysts were unsurprisingly

disturbed by this new announcement of high-level resignations.”

(A.C. ¶ 213.) Thus, the court agrees with the Plaintiffs that


                                 -80-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 81 of 91



their “theory of loss causation also is supported by

contemporaneous analyst commentary. See In re HD Supply

Holdings, Inc. Sec. Litig., 341 F. Supp. 3d 1342, 1364 n.7 (N.D.

Ga. 2018) (‘Viewing the complaint in the light most favorable to

Plaintiffs, as the Court must, the Court accepts the allegations

from Plaintiffs in the analysts’ reports to support loss

causation.’).” (Pls.’ Mem. 60 n.35.)

     Moreover, announcements of government investigations

regarding the subject of the misstatements alleged are also

sufficient to plead loss causation.      See Plumbers & Pipefitters

Nat’l Pension Fund, 89 F. Supp. 3d at 620 (“[C]ourts within this

District have concluded that the disclosure of an investigation

into a particular business practice can be sufficient to allege

loss causation with respect to alleged misstatements regarding

that practice.”).

     Finally, while Alexion’s sales practices had been discussed

by Alexion before and during the Class Period, the Bloomberg

article provided “additional details about that improper and

unethical conduct under the surface of these relationships,

practices that had not been publicly known.” (Id. at

65.)(emphasis omitted.)

     Based on the foregoing, the court concludes that the

factual allegations in the Amended Complaint do more than “give

[d]efendants ‘some indication’ of the actual loss suffered and


                                 -81-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 82 of 91



of a plausible causal link between that loss and the alleged

misrepresentations.”   Loreley Fin. (Jersey) No. 3 Ltd., 797 F.3d

at 187 (quoting Dura Pharms., 544 U.S. at 347). Thus, loss

causation has been adequately pled here.

                 Summary

     The court has concluded that Count I has been adequately

pled with respect to false and misleading statements except with

respect to Misstatement 8 (¶ 260), and with respect to

Misstatement 21 (¶ 302) and Misstatement 22 (¶ 305), which

relate to PhRMA Code compliance. With respect to the SOX

certifications for the company’s January 4, 2017 Form 10-Q,

February 16, 2017 Form 10-K, and April 27, 2017 Form 10-Q, Count

I has been adequately pled with respect to false and misleading

statements to the extent it is based on Section 302(a)(2) but

not to the extent it is based on Section 302(a)(5). The court

has also concluded that scienter has not been adequately pled

with respect to defendants Sinha, Brennan, Anderson, Hantson and

Thiel.    Thus, Count I is being dismissed as to Misstatements 8,

21 and 22 and as to those Individual Defendants.

     B.     Count II: Violations of Section 10(b) of the Exchange
            Act and SEC Rule 10b-5(a) and (c)____________________

     Section (a) of Rule 10b-5 “makes it unlawful to ‘employ any

device, scheme, or artifice to defraud.’ . . . And subsection

(c) makes it unlawful to ‘engage in any act, practice, or course



                                 -82-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 83 of 91



of business’ that ‘operates . . . as a fraud or deceit.’ See 17

C.F.R. § 240.10b–5.” Lorenzo v. SEC, 139 S.Ct. 1094, 1100

(2019). Those provisions “create what courts have called ‘scheme

liability’ for those who, with scienter, engage in deceitful

conduct.”   SEC v. Wey, 246 F. Supp. 3d 894, 915 (S.D.N.Y. 2017)

(quoting SEC v. Jean-Pierre, No. 12 Civ. 8886 (LGS), 2015 WL

1054905, at *8 (S.D.N.Y. Mar. 9, 2015)).

     In Lorenzo, the Court “conclude[d] that (assuming other

here-irrelevant legal requirements are met) dissemination of

false or misleading statements with intent to defraud can fall

within the scope of subsections (a) and (c) of Rule 10b–5, as

well as the relevant statutory provisions. In our view, that is

so even if the disseminator did not ‘make’ the statements and

consequently falls outside subsection (b) of the Rule.” 139

S.Ct. at 1100-01. The Court concluded that “[t]hese provisions

capture a wide range of conduct”:

     A “‘device,’” we have observed, is simply “‘[t]hat which is
     devised, or formed by design’”; a “‘scheme’” is a
     “‘project,’” “‘plan[,] or program of something to be
     done’”; and an “‘artifice’” is “‘an artful stratagem or
     trick.’” [Aaron v. SEC, 446 U.S. 680, 696, n. 13, 100 S.Ct.
     1945 (1980)] (quoting Webster's International Dictionary
     713, 2234, 157 (2d ed. 1934) (Webster's Second)). By these
     lights, dissemination of false or misleading material is
     easily an “artful stratagem” or a “plan,” “devised” to
     defraud an investor under subsection (a). See Rule 10b–5(a)
     (making it unlawful to “employ any device, scheme, or
     artifice to defraud”); § 17(a)(1) (same). The words “act”
     and “practice” in subsection (c) are similarly expansive.
     Webster's Second 25 (defining “act” as “a doing” or a
     “thing done”); id., at 1937 (defining “practice” as an


                                 -83-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 84 of 91



     “action” or “deed”); see Rule 10b–5(c) (making it unlawful
     to “engage in a[n] act, practice, or course of business”
     that “operates ... as a fraud or deceit”).

Id. at 1101. There was no need to discuss the requirement that

there be intent to defraud because “Lorenzo does not challenge

the appeals court's scienter finding, so we take for granted

that he sent the emails with ‘intent to deceive, manipulate, or

defraud’ the recipients.” Id.

     The Defendants argue that the Plaintiffs have failed to

plead a claim under these provisions first, because they have

failed to allege that the Defendants made any false and

misleading statements or omissions, and second, because they

have failed to adequately plead scienter and loss causation. As

discussed above, the court concludes that the Plaintiffs have

adequately pled a number of false and misleading statements or

omissions and also adequately pled loss causation.

     As to scienter, as discussed above, scienter has been

adequately pled as to Alexion, Bell and Hallal.        Thus, scheme

liability has been adequately pled as to Alexion, Bell and

Hallal.   But because scienter has not been adequately pled as to

the remaining Individual Defendants, Count II is being dismissed

as to Sinha, Brennan, Anderson, Hantson and Thiel.




                                 -84-
       Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 85 of 91



       C.   Count III: Violations of Section 20(a) of the Exchange
            Act Against the Individual Defendants Only____________

       “To establish a prima facie case of control person

liability [under Section 20(a)], a plaintiff must show (1) a

primary violation by the controlled person, (2) control of the

primary violator by the defendant, and (3) that the defendant

was, in some meaningful sense, a culpable participant in the

controlled person’s fraud.”       ATSI Commc’ns, Inc., 493 F.3d at

108.

       With respect to Bell and Hallal, the motion to dismiss is

being denied.     The Defendants argue that the Amended Complaint

fails to allege facts showing that they were culpable

participants. Because scienter has been adequately pled as to

Bell and Hallal, the requirement that they be shown to have been

a culpable participant is satisfied.         Therefore, the motion to

dismiss the § 20(a) claim is being denied as to those two

Individual Defendants.

       “The Second Circuit has repeatedly stated that ‘culpable

participation’ is the third element of a prima facie control

liability case . . . . But it has yet to explicitly define the

meaning of the term.” In re EZCorp, Inc. Securities Litigations,

181 F.Supp.3d 197, 212 (S.D.N.Y. 2016) (citations omitted). “In

that vacuum, district courts in the Second Circuit are split as

to what, exactly, a ‘culpable participation’ allegation



                                    -85-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 86 of 91



requires.” Id. “While district courts tend to frame the debate

as ‘whether “culpable participation” is a required element of a

Section 20(a) claim,’ the debate is more ‘properly understood’

as a disagreement over the meaning of culpable participation.”

Special Situations Fund III QP, L.P. v. Deloitte Touche Tohmatsu

CPA, Ltd., 33 F.Supp.3d 401, 438 (S.D.N.Y.2014). “The majority

of courts require pleading facts that support an individualized

inference of the control person's scienter.” In re EZCorp, 181

F.Supp.3d at 212. “On the opposite side of the debate, others

have reasoned that ‘[a]llegations of control are not averments

of fraud and therefore need not be pleaded with particularity.’

In re Parmalat Sec. Litig., 414 F.Supp.2d 428, 440 (S.D.N.Y.

2006).” Id. “[A]s one case applying the standard put it,

‘[n]aked allegations of control . . . will typically suffice . .

. .’ Pension Comm. of Univ. of Montreal Pension Plan v. Banc of

Am. Sec., LLC, 446 F.Supp.2d 163, 190 (S.D.N.Y. 2006).” Id.

However, “[t]he minority, notice pleading standard seems to read

out the ‘culpable participation’ prong entirely . . . .” Id.

This does not seem correct in view of the long-standing

precedent in this Circuit, requiring that the controlling person

be a culpable participant.

     “The Second Circuit first recognized the ‘culpable

participation’ component of section 20(a) liability in Lanza v.

Drexel & Co., 479 F.2d 1277 (2d Cir.1973), when it observed that


                                 -86-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 87 of 91



the ‘intent of Congress in adding this section, passed at the

same time as the amendment to Section 15 of the 1933 Act, was

obviously to impose liability only on those directors who fall

within its definition of control and who are in some meaningful

sense culpable participants in the fraud perpetrated by

controlled persons.’ Id. at 1299.” Lapin v. Goldman Sachs, 506

F.Supp.2d 221, 245 n.8 (S.D.N.Y. 2006). “In [SEC v. First

Jersey, Inc., 101 F.3d 1450 (2d Cir. 1996),] the Circuit held

[that] a prima facie case of liability under section 20(a)

requires a plaintiff to show, inter alia, that ‘the controlling

person was in some meaningful sense a culpable participant in

the fraud perpetrated by the controlled person.’ . . .

Subsequently, a number of Second Circuit cases have cited to

First Jersey for the proposition that a plaintiff must show some

level of culpable participation to establish a prima facie case

of section 20(a) liability.” Id. at 244-45 (internal citation

omitted). In Boguslavsky v. Kaplan, 159 F.3d 715, 720 (2d Cir.

1998), the court took note of the requirement that there be an

individualized determination of a defendant’s particular

culpability: “In particular, we note that a determination of §

20(a) liability requires an individualized determination of a

defendant's control of the primary violator as well as a

defendant's particular culpability.” Ganino v. Citizens

Utilities Co., 228 F.3d 154, 170 (2d Cir. 2000), used the


                                 -87-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 88 of 91



formulation, “the controlling person was in some meaningful

sense a culpable participant in the fraud.” Suez Equity

Investors, L.P. v. Toronto–Dominion Bank, 250 F.3d 87, 101 (2d

Cir. 2001), used the formulation, “culpable participation by the

defendant in the perpetration of the fraud.” See In re

Scholastic Corp. Sec. Litig., 252 F.3d 63, 77 (2d Cir.

2001)(same).

     Special Situations cites to Lapin v. Goldman Sachs for the

following proposition:

     Because Section 20(a) liability requires an ‘individualized
     determination ... of the defendant [control person's]
     particular culpability,’ it stands to reason that an
     allegation of ‘culpable participation’ requires
     ‘particularized facts of the controlling person's conscious
     misbehavior or recklessness.’” Lapin, 506 F.Supp.2d at 246–
     47 (citing Boguslavsky, 159 F.3d at 720) (emphasis added);
     Pennsylvania Pub. Sch. Employees' Ret. Sys. v. Bank of
     America Corp., 939 F.Supp.2d 445, 453 (S.D.N.Y.2013);
     McIntire, 927 F.Supp.2d at 121–23 (citing In re Livent, 151
     F.Supp.2d at 414–17)(‘[R]ecklessness is the appropriate
     minimum standard of culpability that plaintiffs must plead
     under § 20(a).’); In re Satyam, 915 F.Supp.2d at 482
     (citing cases).

33 F.Supp.3d at 438.

     However, while it follows that, because Section 20(a)

liability requires an individualized determination of the

control person’s particular culpability, an allegation of

culpable participation requires particularized facts as to that

control person’s actions, it does not necessarily follow that

those particularized facts must also establish conscious



                                 -88-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 89 of 91



misbehavior or recklessness on the part of that defendant. It is

not apparent why a control person cannot be found, based on an

individualized determination, to have been in some meaningful

sense a culpable participant even when that control person does

not have “conscious recklessness--i.e., a state of mind

approximating actual intent . . . .” S. Cherry St., LLC v.

Hennessee Grp. LLC, 573 F.3d 98, 109 (2d Cir. 2009) (quoting

Novak v. Kasaks, 216 F.3d 300, 312 (2d Cir. 2000)).

     In fact, the factual allegations as to Sinha establish that

he was in some meaningful sense a culpable participant even

though they do not meet the scienter requirements. As discussed

above, the Plaintiffs have pled facts that support the inference

that Sinha was aware of the general nature of Alexion’s

operations in Brazil and the fact that outside counsel had

included in their December 2014 confidential report that

Alexion’s business practices in Brazil were unethical. On the

earnings conference call on January 29, 2015, Sinha discussed

the fourth-quarter and full-year 2014 results and “attributed

those results to lawful business practices and conditions.”

(A.C. ¶ 260). He specifically made reference to an “increase in

uptake of Soliris among PNH and aHUS patients in our core

territories and newer markets.” (Id.) Sinha signed the 2014 Form

10-K, which was filed on February 6, 2015 and made reference to

the company’s “increase in net product sales from the previous


                                 -89-
    Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 90 of 91



year” being “primarily due” to “increased physician demand

globally for Soliris therapy for patients with PNH or aHus . . .

,” (id. ¶ 263), and the increase in revenue being “largely due

to physicians globally requesting Soliris therapy for additional

patients . . . .” (Id. ¶ 264.) Sinha also signed the Form 10-Q

filed on April 24, 2015 in which Alexion stated that the

increase in net product sales “was primarily due to an increase

in unit volumes of 31.0%, due to increased physician demand

globally for Soliris therapy for patients . . . .” (Id. ¶ 270.)

In addition, Sinha signed the Form 10-Q filed on July 31, 2015,

which contained a substantially similar statement. See id. ¶

272. He also signed the Form 10-Q filed on November 2, 2015,

which also contained a substantially similar statement. See id.

¶ 279. Then, Sinha resigned as CFO just over a month after the

audit committee’s investigation into pull-in sales was announced

in November 2016. Referring to the resignations of Hallal and

Sinha, Brennan stated at the March 6, 2017 conference with

analysts and investors that the “tone at the top was a material

weakness for the Company.” (Id. ¶ 197.) As discussed above,

these factual allegations make the inference that the

resignations of Hallal and Sinha were tied to the unethical and

illegal sales practices at least as compelling as any opposing

inference one could draw from these factual allegations. Thus,

while the Plaintiffs have not stated with particularity facts


                                 -90-
      Case 3:16-cv-02127-AWT Document 172 Filed 08/19/21 Page 91 of 91



giving rise to a strong inference that Sinha acted with

scienter, they have stated with particularity facts that support

a conclusion that Sinha was, in some meaningful sense, a

culpable participant in a fraud perpetrated by Alexion.

      The Plaintiffs have not alleged with particularity facts

that support a conclusion that Brennan, Anderson, Hantson, and

Thiel were, in some meaningful sense, culpable participants.

Therefore, Count III is being dismissed as to them.

IV.   CONCLUSION

      For the reasons set forth above, Defendants’ Motion to

Dismiss the Amended Consolidated Class Action Complaint (ECF No.

130) is hereby GRANTED in part and DENIED in part. Count I and

Count II are dismissed as to defendants Sinha, Brennan,

Anderson, Hantson, and Thiel. Count III is dismissed as to

defendants Brennan, Anderson, Hantson, and Thiel.

      It is so ordered.

      Dated this 19th day of August 2021, at Hartford,

Connecticut.




                                                    /s/AWT
                                               Alvin W. Thompson
                                          United States District Judge




                                   -91-
